Exhibit 10.5

 

 

 

WC TERM LOAN CREDIT AND GUARANTY AGREEMENT

dated as of

August 1 2013,

among

ACTAVIS LIMITED,

as Parent Guarantor,

WARNER CHILCOTT CORPORATION,

WC LUXCO S.À R.L.

and

WARNER CHILCOTT COMPANY, LLC

as Borrowers,

WARNER CHILCOTT FINANCE LLC,

as a Subsidiary Guarantor,

THE LENDERS PARTY HERETO

and

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and J.P. MORGAN SECURITIES, LLC,

as Joint Book Managers and Joint Lead Arrangers

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

MIZUHO BANK LTD. and HSBC BANK USA, N.A.,

as Co-Documentation Agents and Joint Lead Arrangers

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page   ARTICLE I.    DEFINITIONS AND ACCOUNTING TERMS   

1.01

   Defined Terms      1   

1.02

   Other Interpretive Provisions      26   

1.03

   Accounting Terms      26   

1.04

   Times of Day      28   

1.05

   Rounding      28   

1.06

   Schedules      28    ARTICLE II.    THE COMMITMENTS AND BORROWINGS   

2.01

   Loans      28   

2.02

   Borrowings, Conversions and Continuations of Loans      28   

2.03

   [Reserved]      30   

2.04

   [Reserved]      30   

2.05

   [Reserved]      30   

2.06

   Prepayments      30   

2.07

   Termination or Reduction of Commitments      30   

2.08

   Repayment of Loans      31   

2.09

   Interest      31   

2.10

   Fees      31   

2.11

   Computation of Interest and Fees      32   

2.12

   Evidence of Debt      32   

2.13

   Payments Generally; Administrative Agent’s Clawback      33   

2.14

   Sharing of Payments by Lenders      34   

 

i



--------------------------------------------------------------------------------

2.15

   [Reserved]      35   

2.16

   [Reserved]      35   

2.17

   Defaulting Lenders      35    ARTICLE III.    TAXES, YIELD PROTECTION AND
ILLEGALITY   

3.01

   Taxes      36   

3.02

   Illegality      41   

3.03

   Inability to Determine Rates      42   

3.04

   Increased Costs; Additional Reserve Requirements      42   

3.05

   Compensation for Losses      44   

3.06

   Mitigation Obligations; Replacement of Lenders      44   

3.07

   Survival      45    ARTICLE IV.    CONDITIONS PRECEDENT   

4.01

   Conditions to Effectiveness      45   

4.02

   Conditions to Borrowing      45    ARTICLE V.    REPRESENTATIONS AND
WARRANTIES   

5.01

   Existence, Qualification and Power      47   

5.02

   Authorization; No Contravention      48   

5.03

   Material Governmental Authorization; Other Material Consents      48   

5.04

   Binding Effect      48   

5.05

   Material Adverse Effect      48   

5.06

   Litigation; Absence of Injunction      49   

5.07

   No Default      49   

5.08

   Ownership of Property; Liens      49   

 

ii



--------------------------------------------------------------------------------

5.09

   Environmental Compliance      49   

5.10

   Solvency      49   

5.11

   Insurance      49   

5.12

   Taxes      49   

5.13

   Patriot Act      50   

5.14

   ERISA      50   

5.15

   OFAC      50   

5.16

   Subsidiaries; Equity Interests      51   

5.17

   Margin Regulations; Investment Company Act      51   

5.18

   Disclosure      51   

5.19

   Compliance with Laws      52   

5.20

   Intellectual Property; Licenses, Etc      52    ARTICLE VI.    AFFIRMATIVE
COVENANTS   

6.01

   Financial Statements      52   

6.02

   Certificates; Other Information      53   

6.03

   Notices      54   

6.04

   Payment of Taxes      55   

6.05

   Preservation of Existence, Etc      55   

6.06

   Maintenance of Properties      55   

6.07

   Maintenance of Insurance      55   

6.08

   Compliance with Laws      55   

6.09

   Books and Records      56   

6.10

   Inspection Rights      56   

6.11

   Use of Proceeds      56   

6.12

   Covenant to Guarantee Obligations      56   

 

iii



--------------------------------------------------------------------------------

ARTICLE VII.    NEGATIVE COVENANTS   

7.01

   Liens      57   

7.02

   Subsidiary Indebtedness      58   

7.03

   Fundamental Changes      59   

7.04

   Change in Nature of Business      59   

7.05

   Transactions with Affiliates      59   

7.06

   Investments      60   

7.07

   Restricted Payments      60   

7.08

   Consolidated Leverage Ratio      60    ARTICLE VIII.    EVENTS OF DEFAULT AND
REMEDIES   

8.01

   Events of Default      60   

8.02

   Remedies Upon Event of Default      62   

8.03

   Application of Funds      63   

8.04

   Cleanup Period      63    ARTICLE IX.    GUARANTEE   

9.01

   Guarantee of Guaranteed Obligations      63   

9.02

   Limitation on Obligations Guaranteed      64   

9.03

   Nature of Guarantee; Continuing Guarantee; Waivers of Defenses      64   

9.04

   Rights of Reimbursement, Contribution and Subrogation      66   

9.05

   Payments      67   

9.06

   Subordination of Other Obligations      67   

9.07

   Financial Condition of Borrowers and other Guarantors      68   

9.08

   Bankruptcy, Etc      68   

 

iv



--------------------------------------------------------------------------------

9.09

   Duration of Guarantee      68   

9.10

   Reinstatement      68    ARTICLE X.    ADMINISTRATIVE AGENT   

10.01

   Appointment and Authority      69   

10.02

   Rights as a Lender      69   

10.03

   Exculpatory Provisions      69   

10.04

   Reliance by Administrative Agent      70   

10.05

   Delegation of Duties      70   

10.06

   Resignation of Administrative Agent      71   

10.07

   Non-Reliance on Administrative Agent and Other Lenders      71   

10.08

   No Other Duties, Etc      71   

10.09

   Administrative Agent May File Proofs of Claim      71   

10.10

   Guaranty Matters      72    ARTICLE XI.    MISCELLANEOUS   

11.01

   Amendments, Etc      73   

11.02

   Notices; Effectiveness; Electronic Communication      74   

11.03

   No Waiver; Cumulative Remedies; Enforcement      76   

11.04

   Expenses; Indemnity; Damage Waiver      76   

11.05

   Payments Set Aside      78   

11.06

   Successors and Assigns      79   

11.07

   Treatment of Certain Information; Confidentiality      82   

11.08

   Right of Setoff      84   

11.09

   Interest Rate Limitation      84   

11.10

   Counterparts; Integration; Effectiveness      84   

 

v



--------------------------------------------------------------------------------

11.11

   Survival of Representations and Warranties      85   

11.12

   Severability      85   

11.13

   Replacement of Lenders      85   

11.14

   Governing Law; Jurisdiction; Etc      86   

11.15

   WAIVER OF JURY TRIAL      87   

11.16

   USA PATRIOT Act      87   

11.17

   Judgment Currency      87   

11.18

   No Advisory or Fiduciary Responsibility      88   

11.19

   Electronic Execution of Assignments      88   

 

SCHEDULES   2.01    Applicable Percentages; Commitments   5.06    Litigation  
5.16    Subsidiaries   7.01    Existing Liens   7.02    Existing Indebtedness  
11.02    Administrative Agent’s Office; Certain Addresses for Notices EXHIBITS  
Form of   A    Administrative Questionnaire   B    Assignment and Assumption   C
   Compliance Certificate   D    Loan Notice   E    Note   F-1    Subsidiary
Guarantor Counterpart Agreement   F-2    Borrower Counterpart Agreement   G   
Officer’s Certificate   H-1    Opinion of Latham & Watkins LLP, special New York
counsel to the Loan Parties   H-2    Opinion of Matheson, special Irish counsel
to Parent   H-3    Opinion of Loyens & Loeff Avocats à la Cour, special
Luxembourg counsel to the Luxembourg Borrower   H-4    O’Neill & Borges LLC,
special Puerto Rico counsel to the Puerto Rico Borrower   I    Solvency
Certificate   J-1    Form of U.S. Tax Compliance Certificate (For Foreign
Lenders that are not Partnerships)   J-2    Form of U.S. Tax Compliance
Certificate (For Foreign Participants that are not Partnerships)   J-3    Form
of U.S. Tax Compliance Certificate (For Foreign Participants that are
Partnerships)   J-4    Form of U.S. Tax Compliance Certificate (For Foreign
Lenders that are Partnerships)

 

vi



--------------------------------------------------------------------------------

WC TERM LOAN CREDIT AND GUARANTY AGREEMENT

This WC TERM LOAN CREDIT AND GUARANTY AGREEMENT (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”) is
entered into as of August 1, 2013, by ACTAVIS LIMITED, a limited company
organized under the Laws of Ireland, WARNER CHILCOTT CORPORATION, a corporation
organized under the Laws of the State of Delaware, WC LUXCO S.À R.L., a private
limited liability company (société à responsabilité limitée) incorporated under
the laws of the Grand-Duchy of Luxembourg having its registered office at 7A,
Rue Robert Stumper, L-2557 Luxembourg, registered with the Luxembourg Registrar
of Commerce and Companies under number B 145.883, WARNER CHILCOTT COMPANY, LLC,
a limited liability company organized under the laws of the Commonwealth of
Puerto Rico, WARNER CHILCOTT FINANCE, LLC, a Delaware limited liability company,
each lender from time to time party hereto (collectively, the “Lenders” and,
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent.

WHEREAS, on May 19, 2013, Actavis, Inc., a Nevada corporation (“Actavis”),
entered into that certain Transaction Agreement (the “Transaction Agreement”)
with Warner Chilcott plc, a public limited company organized under the Laws of
Ireland (“Warner Chilcott”), Parent, Actavis Ireland Holding Limited, a company
organized under the Laws of Ireland and a wholly owned subsidiary of Parent,
Actavis W.C. Holding LLC, a Delaware limited liability company and a wholly
owned subsidiary of Parent, and Actavis W.C. Holding 2 LLC, a Nevada limited
liability company and a wholly owned subsidiary of Parent (“MergerSub”). Under
the terms of the Transaction Agreement (a) Parent will acquire Warner Chilcott
(the “Acquisition”) pursuant to a scheme of arrangement under Section 201, and a
capital reduction under Sections 72 and 74, of the Irish Companies Act of 1963
and (b) MergerSub will merge with and into Actavis, with Actavis as the
surviving corporation (the “Merger”); and

WHEREAS, in connection with the Acquisition, the Borrowers desire to refinance
that certain credit agreement, dated as of March 17, 2011, as amended by
Amendment No. 1 on August 20, 2012, and as may be further amended, restated or
otherwise modified prior to the Closing Date, among Warner Chilcott Holdings
Company III, Limited, as parent guarantor, Warner Chilcott Corporation, WC Luxco
S.à r.l. and Warner Chilcott Company, as borrowers thereunder, each lender from
time to time party thereto, and Bank of America, as administrative agent
thereunder (the “Existing WC Credit Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms will have the
meanings set forth below:

“Acquisition” has the meaning specified in the recitals hereto.

“Actavis” has the meaning specified in the recitals hereto.

 

1



--------------------------------------------------------------------------------

“Actavis Revolving Credit Agreement” means that certain Revolving Credit
Agreement, dated as of September 16, 2011, as amended by that certain Amendment
No. 1 to Credit Agreement and Joinder Agreement, dated as of May 21, 2012, among
Actavis (f/k/a Watson Pharmaceuticals, Inc.), as borrower, the several lenders
and other parties from time to time party thereto, and Bank of America, N.A., as
administrative agent thereunder, as amended, restated, supplemented or otherwise
modified from time to time.

“Actavis SEC Documents” means all reports, schedules, forms, proxy statements,
prospectuses (including prospectus supplements), registration statements and
other information filed by Actavis with the SEC or furnished by Actavis to the
SEC pursuant to the Securities Exchange Act.

“Actavis Term Loan Agreement” means that certain Term Loan Credit Agreement,
dated as of June 22, 2012, among Actavis (f/k/a Watson Pharmaceuticals, Inc.),
as borrower, the several lenders and other parties from time to time party
thereto, and Bank of America, N.A., as administrative agent thereunder, as
amended, restated, supplemented or otherwise modified from time to time.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 11.02, or such other address or account as the
Administrative Agent may from time to time notify to Parent, the Borrowers and
the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire
substantially in the form of Exhibit A.

“Affiliate” means, with respect to any Person, another Person that, directly or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Three Year Commitments and the Five Year
Commitments. As of the Effective Date, the Aggregate Commitments are
$2,000,000,000.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Applicable Percentage” means with respect to any Lender at any time, such
Lender’s Three Year Applicable Percentage and/or Five Year Applicable
Percentage, as the context requires.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

(i) with respect to Three Year Loans:

 

Pricing

Level

  

Debt Ratings

S&P/

Moody’s

  

Eurodollar

Rate

Loans

  

Base Rate

Loans

I

   > A-/A3    1.000%    0.000%

II

   BBB+/Baa1    1.125%    0.125%

III

   BBB/Baa2    1.250%    0.250%

IV

   BBB-/Baa3    1.500%    0.500%

V

   < BB+/Ba1    1.750%    0.750%

 

2



--------------------------------------------------------------------------------

(ii) with respect to Five Year Loans:

 

Pricing

Level

  

Debt Ratings

S&P/

Moody’s

  

Eurodollar

Rate

Loans

  

Base Rate

Loans

I

   > A-/A3    1.125%    0.125%

II

   BBB+/Baa1    1.250%    0.250%

III

   BBB/Baa2    1.375%    0.375%

IV

   BBB-/Baa3    1.625%    0.625%

V

   £ BB+/Ba1    1.875%    0.875%

“Debt Rating” means, as of any date of determination, the rating as determined
by S&P, and Moody’s (collectively, the “Debt Ratings”) of Parent’s
non-credit-enhanced, senior unsecured long-term debt (or if such debt is not so
rated, the issuer rating or corporate credit rating of Parent); provided that
(i) if either Moody’s or S&P does not have in effect a Debt Rating, then the
Debt Rating assigned by the other rating agency shall be used; (ii) if neither
Moody’s nor S&P has in effect a Debt Rating, Pricing Level V shall apply; and
(iii) if the relevant Debt Ratings assigned by Moody’s and S&P fall within
different Pricing Levels, the Applicable Rate shall be based on the higher of
the two Debt Ratings (with Pricing Level I being the highest and Pricing Level V
being the lowest), unless one of the two Debt Ratings is two or more Pricing
Levels lower than the other, in which case the Applicable Rate shall be based on
the Pricing Level corresponding to the Debt Rating that is the midpoint between
the two Debt Ratings or, if there is no such midpoint, the Pricing Level that is
one level lower than the Pricing Level corresponding to the higher Debt Rating.

Initially, the Applicable Rate shall be based on Pricing Level III. If the
relevant Debt Rating assigned by Moody’s or S&P shall be changed (other than as
a result of a change in the rating system of Moody’s or S&P), such change shall
be effective as of the date on which it is first announced by the applicable
rating agency. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, Parent and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system (including, in such case, an amendment to replace Moody’s
or S&P, as applicable, with another rating agency) or the unavailability of
ratings from such rating agency, and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

3



--------------------------------------------------------------------------------

“Arrangers” means MLPF&S and J.P. Morgan Securities, LLC, in their capacities as
joint lead arrangers and joint book managers.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form approved by the
Administrative Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
Actavis and its Subsidiaries for the fiscal year ended December 31, 2012, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Actavis and its Subsidiaries,
including the notes thereto.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate in effect on such day plus 1/2 of 1%,
(b) the rate of interest in effect for such day as publicly announced from time
to time by the Administrative Agent as its “prime rate,” and (c) the Eurodollar
Rate in effect on such day plus 1.00%. The “prime rate” is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such prime rate announced by
the Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change. Any change in the Federal
Funds Rate or the Eurodollar Rate will take effect on the effective date of such
change in the Federal Funds Rate or the Eurodollar Rate, as applicable.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” means the US Borrower, the Puerto Rico Borrower or the Luxembourg
Borrower, as the context may require, and their respective successors and
permitted assigns, and “Borrowers” means, collectively, the US Borrower, the
Puerto Rico Borrower and the Luxembourg Borrower and their respective successors
and assigns, provided, in each case, that any successor or assign shall
expressly assume all of the applicable prior Borrower’s rights and obligations
under this Agreement and the other Loan Documents pursuant to documentation
reasonably satisfactory to the Administrative Agent,.

“Borrower Counterpart Agreement” means a Borrower Counterpart Agreement
substantially in the form of Exhibit F-1 delivered by each Borrower pursuant to
Section 4.02(a)(i).

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

 

4



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City, New York, Dublin, Luxembourg, Puerto Rico and, if such
day relates to any interest rate settings, any fundings, disbursements,
settlements and payments in respect of a Eurodollar Rate Loan, or any other
dealings to be carried out pursuant to this Agreement in respect of a Eurodollar
Rate Loan, means any such day on which dealings in deposits in US Dollars are
conducted by and between banks in the London interbank eurodollar market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall, in
each case, be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
more than 35% of the total voting power of the Equity Interests in Parent on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);

(b) for purposes of Section 7.03 only, during any period of 12 consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of Parent cease to be composed of individuals (i) who were
members of

 

5



--------------------------------------------------------------------------------

that board or equivalent governing body on the first day of such period,
(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);

(c) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, the assets of Parent and
its Subsidiaries taken as a whole to any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act) other than to
any Wholly Owned Subsidiary of Parent; or

(d) any Borrower and it successor or permitted assign shall cease to be a direct
or indirect Subsidiary of Parent.

“Class” means (a) when used with respect to Lenders, whether such Lenders are
Five Year Lenders or Three Year Lenders, (b) when used with respect to
Commitments, whether such Commitments are Five Year Commitments or Three Year
Commitments, and (c) when used with respect to Loans or a Borrowing, refers to
whether such Loans, or the Loans comprising such Borrowing, are Five Year Loans
or Three Year Loans.

“Closing Date” means the first date all the conditions precedent in Section 4.02
are satisfied (or waived in accordance with Section 11.01), and in any event no
later than the End Date.

“Co-Documentation Agents” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., Mizuho
Corporate Bank (USA) and HSBC Bank USA, N.A., in their capacities as
co-documentation agents.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means a Five Year Commitment or a Three Year Commitment.

“Company Materials” has the meaning specified in Section 6.02.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated EBITDA” means, for any period, for Parent and its Subsidiaries on
a consolidated basis, an amount equal to Consolidated Net Income for such period
plus, without duplication and only to the extent such amount represents a charge
or expense determined in accordance with GAAP and reflected in the consolidated
earnings of Parent and regardless of

 

6



--------------------------------------------------------------------------------

classification within Parent’s statement of income, the sum of (i) interest
expense, (ii) income tax expense, (iii) depreciation and amortization expense,
(iv) losses attributable to non-controlling interest, (v) stock compensation
expense, (vi) asset impairment charges or other charges associated with the
revaluation of assets or liabilities, (vii) charges associated with the
revaluation of acquisition related contingent liabilities that are based in
whole or in part on future estimated cash flows, (viii) business restructuring
charges associated with Actavis’s Global Supply Chain and Operational Excellence
initiatives or other restructurings of a similar nature, (ix) costs and charges
associated with the acquisition of businesses and assets including, but not
limited to, Milestone Payments and integration charges, (x) litigation charges
and settlements, (xi) losses and expenses associated with the sale of assets and
(xii) other unusual charges or expenses minus, to the extent included in
calculating such Consolidated Net Income, the sum of (1) interest income, and
(2) gains or income of a nature similar to items (i) through (xii) above. For
the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”), (i) if at any time
during such Reference Period Parent or any Subsidiary shall have made any
Material Disposition, the Consolidated EBITDA for such Reference Period shall be
reduced by an amount equal to the Consolidated EBITDA (if positive) attributable
to the property that is the subject of such Material Disposition for such
Reference Period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such Reference Period, and (ii) if during
such Reference Period Parent or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto in accordance with Section 1.03(c) as if
such Material Acquisition occurred on the first day of such Reference Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Debt as of such date to (b) Consolidated EBITDA for
the period of the four fiscal quarters of Parent most recently ended.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of Parent and its Subsidiaries for that period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Total Assets” means, at any time, the total assets of Parent and
its Subsidiaries, at such time, that would be reflected on a consolidated
balance sheet of Parent and its Subsidiaries prepared in accordance with GAAP.

“Consolidated Total Debt” means, at any time, for Parent and its Subsidiaries on
a consolidated basis, the aggregate amount of (a) all Indebtedness for borrowed
money, (b) all Receivables Facility Attributable Indebtedness, and (c) all
Capital Lease Obligations and Synthetic Lease Obligations.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

7



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, court protection,
insolvency, reorganization, or similar debtor relief Laws of the United States
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally, including the Luxembourg Insolvency Procedure.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to the rate otherwise applicable to
the relevant Loan pursuant to Section 2.09 plus 2.00% per annum.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date required to be funded by it hereunder unless such Lender notifies the
Administrative Agent, Parent and, after the Closing Date, the Borrowers in
writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable Default, shall be
specifically identified and supported by reasonable background information
provided by such Lender in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two Business Days of the date when due, (b) has
notified Parent or the Administrative Agent or, after the Closing Date, the
Borrowers in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable Default, shall be specifically
identified and supported by reasonable background information provided by such
Lender in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after request by the Administrative Agent,
Parent or, after the Closing Date, the Borrowers to confirm in writing to the
Administrative Agent, Parent and, if applicable, the Borrowers that it will
comply with its prospective funding obligations hereunder or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent, Parent or, after the Closing Date, the Borrowers, as applicable, that a
Lender is a Defaulting Lender under clauses (a) through (d)

 

8



--------------------------------------------------------------------------------

above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.17(b) upon
delivery of written notice of such determination to the Administrative Agent,
Parent, each Lender and, after the Closing Date, the Borrowers).

“Discharge of the Guaranteed Obligations” means (and shall have occurred when)
(a) all Guaranteed Obligations shall have been paid in full in cash and all
other obligations under the Loan Documents shall have been performed (other than
(i) those expressly stated to survive termination and (ii) contingent
obligations as to which no claim has been asserted) and (b) all Commitments
shall have terminated or expired.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Effective Date” means the date on which the conditions precedent set forth in
Section 4.01 have been satisfied, which date is August 1, 2013.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v), subject to such consents, if any,
as may be required under Section 11.06(b)(iii).

“Eligible Pre-Closing Lenders” means Bank of America; Wells Fargo Bank, National
Association; Barclays Bank PLC; JPMorgan Chase Bank, N.A.; Mizuho Corporate Bank
(USA); Deutsche Bank AG New York Branch; HSBC Bank USA, National Association;
The Royal Bank of Scotland plc; U.S. Bank National Association; Dnb Bank ASA,
Grand Cayman Branch; The Bank of Tokyo-Mitsubishi UFJ, Ltd.; TD Bank, N.A.;
Sumitomo Mitsui Banking Corporation; Australia and New Zealand Banking Group
Limited; Lloyds TSB Bank plc and Union Bank, N.A. and any other Person approved
by Parent and the Administrative Agent.

“End Date” means the date that is nine months after the date of the Transaction
Agreement; provided that if as of such date all Conditions (as defined in the
Transaction Agreement) (other than Conditions 2(c), 2(d), 3(c), 3(d) and 3(e) of
the Transaction Agreement) have been satisfied (or, in the sole discretion of
the applicable party, waived (where applicable)) or would be satisfied (or, in
the sole discretion of the applicable party, waived (where applicable)) if the
Acquisition were completed on such date, the “End Date” shall be the date that
is one year after the date of the Transaction Agreement (provided that no such
waiver results in the condition in Section 4.02(c) failing to be satisfied).

“Engagement Letter” means that certain letter agreement, dated July 1, 2013,
between Actavis, MLPF&S and Bank of America.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

9



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Parent or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Parent within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan or
Multiemployer Plan; (b) a withdrawal by Parent or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by Parent or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the
PBGC to terminate a Pension Plan or Multiemployer Plan; (e) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon Parent or any ERISA Affiliate; or (g) the determination that any
Pension Plan or Multiemployer Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA.

 

10



--------------------------------------------------------------------------------

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the London Interbank Offered Rate (“LIBOR”), as currently
published on the applicable Reuters screen page (or such other commercially
available source providing such quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in US Dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, or (ii) if such rate referenced
in the preceding clause (i) is not available at such time for any reason, then
the “Eurodollar Rate” for such Interest Period will be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in US
Dollars for delivery on the first day of such Interest Period in Same Day Funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch (or other Bank of America
branch or Affiliate) to major banks in the London interbank market for US
Dollars at their request at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
determined two Business Days prior to such date for US Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in US Dollars for delivery on the date of determination in Same
Day Funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Loan Parties hereunder or under any other Loan Document, (a) Taxes
imposed on or measured by its overall net income (however denominated), branch
profits Taxes and franchise Taxes imposed on it (in lieu of net income Taxes),
by the United States (or any political subdivision or taxing authority thereof
or therein), or by the jurisdiction (or any political subdivision or taxing
authority thereof or therein) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, or by any
jurisdiction with which such recipient has a present or former connection (other
than solely on account of the execution, delivery, performance, filing,
recording and enforcement of, and the other activities contemplated in, this
Agreement), (b) any backup withholding Tax that is required by the Code to be
withheld from amounts payable to any recipient that has failed to comply with
clause (A) of Section 3.01(e)(ii), (c) any United States federal or Luxembourg

 

11



--------------------------------------------------------------------------------

withholding Tax that is imposed on amounts payable to a recipient (other than an
assignee pursuant to a request by the Loan Parties under Section 11.13) pursuant
to any Law in effect at the time such recipient becomes a party hereto (or
designates a new Lending Office) or any withholding Tax that is attributable to
a recipient’s failure to comply with Section 3.01(g) or Section 3.01(e), except
to the extent that such recipient (or its assignor, if any) was entitled, at the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Loan Parties with respect to such withholding Tax
pursuant to Section 3.01(a), and (d) any United States federal withholding Taxes
imposed pursuant to FATCA.

“Existing WC Credit Agreement” has the meaning specified in the recitals hereto.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code as of the Effective Date
(or any amendment or successor provisions that are substantively similar and not
materially more onerous to comply with), and any present or future regulations
promulgated with respect thereto or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day will be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day will be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fiscal Year” means the fiscal year of Parent ending on December 31st of each
calendar year.

“Five Year Aggregate Commitments” means the Five Year Commitments of all the
Five Year Lenders. As of the Effective Date, the Five Year Aggregate Commitments
are $1,000,000,000.

“Five Year Applicable Percentage” means with respect to any Five Year Lender at
any time, the percentage (carried out to the ninth decimal place) of (a) prior
to the Closing Date, the Five Year Aggregate Commitments represented by such
Five Year Lender’s Five Year Commitment at such time and (b) thereafter, the
principal amount of all Five Year Loans outstanding at such time represented by
such Five Year Lender’s outstanding Five Year Loans at such time. If the Five
Year Aggregate Commitments have expired, then the Five Year Applicable
Percentage of each Five Year Lender will be determined based on the Five Year

 

12



--------------------------------------------------------------------------------

Applicable Percentage of such Five Year Lender most recently in effect, giving
effect to any subsequent assignments. The initial Five Year Applicable
Percentage of each Lender as of the Effective Date is set forth opposite the
name of such Lender on Schedule 2.01.

“Five Year Commitment” means, as to each Five Year Lender, its obligation to
make a Five Year Loan to the Borrowers pursuant to Section 2.01 in a principal
amount not to exceed the amount set forth opposite such Five Year Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such Five
Year Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Five Year Lender” means, at any time, any Lender that has a Five Year
Commitment or a Five Year Loan at such time.

“Five Year Loan” has the meaning specified in Section 2.01(b).

“Foreign Lender” means any Administrative Agent or Lender that is not a United
States person, as such term is defined in Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means a Subsidiary that is not formed under the Laws of the
United States, any state thereof or the District of Columbia.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied; provided that, notwithstanding
anything in this Agreement to the contrary, leases will be accounted for using
accounting principles as in effect on the Effective Date.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the

 

13



--------------------------------------------------------------------------------

purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien). The amount of any Guarantee will be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

“Guaranteed Obligations” means (a) the Obligations and (b) whether or not
constituting Obligations, the unpaid principal of and interest on (including,
without limitation, interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding relating to any Borrower (including a Luxembourg Insolvency
Procedure) or any Guarantor, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) and all other obligations
and liabilities of any Borrower or any Guarantor to the Administrative Agent or
any Lender which may arise under or in connection with any Loan Document.

“Guaranteed Parties” means, collectively, the Administrative Agent, the Lenders
and each Indemnitee.

“Guarantors” means Parent and each Subsidiary Guarantor and, solely for the
purposes of Article IX hereof, each Borrower.

“Guaranty” means the Guarantee of the Guarantors contained in Article IX.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

14



--------------------------------------------------------------------------------

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness will have been assumed by such Person or is limited in
recourse;

(f) Capital Lease Obligations;

(g) Synthetic Lease Obligations;

(h) Receivables Facility Attributable Indebtedness; and

(i) all Guarantees of such Person in respect of any of the foregoing; provided
that Indebtedness shall not include any performance guarantee or any other
guarantee that is not a guarantee of other Indebtedness.

For all purposes hereof, the Indebtedness of any Person will include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date will be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period will also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

 

15



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (or, if agreed to by all Lenders, nine or twelve months or a period
of shorter than one month), as selected by Parent or, after the Closing Date,
the applicable Borrower in a Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(b) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c) no Interest Period will extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance (other than prepaid expenses, extension of trade credit and advances to
customers and suppliers, advances to employees and similar items to the extent
made in the ordinary course of business) or capital contribution to, Guarantee
or assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person and any arrangement pursuant to
which the investor Guarantees Indebtedness of such other Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“IP Rights” has the meaning specified in Section 5.20.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto, and
includes both Three Year Lenders and Five Year Lenders.

“Lending Office” means, as to any Lender, the office, offices, branch, branches,
Subsidiary, Subsidiaries, Affiliate or Affiliates of such Lender described as
such in such Lender’s Administrative Questionnaire, or such other office,
offices, branch, branches, Subsidiary, Subsidiaries, Affiliate or Affiliates as
a Lender may from time to time notify the Borrowers, Parent and the
Administrative Agent.

 

16



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means a Five Year Loan or a Three Year Loan, as the context may require.

“Loan Documents” means this Agreement, each Note, the Engagement Letter, the
Borrower Counterpart Agreement and each Subsidiary Guarantor Counterpart (if
any).

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, will be substantially in the form of
Exhibit D.

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

“Luxembourg” means the Grand Duchy of Luxembourg.

“Luxembourg Borrower” means WC Luxco S.à r.l. and its successors and permitted
assigns.

“Luxembourg Insolvency Procedure” means, in relation to the Luxembourg Borrower
or any of its assets, the opening of any of the following procedures: (i) a
bankruptcy (faillite) within the meaning of Articles 437 ff. of the Luxembourg
Commercial Code; (ii) a controlled management (gestation controlee) within the
meaning of the Luxembourg grand ducal regulation of 24 May 1935 on controlled
management; (iii) a voluntary arrangement with creditors (concordat préventif de
faillite) within the meaning of the Luxembourg law of 13 April 1886 on
arrangements to prevent insolvency, as amended; (iv) a suspension of payments
(sursis de paiement) within the meaning of Articles 593 ff. of the Luxembourg
Commercial Code; (v) a voluntary or compulsory winding-up pursuant to the
Luxembourg Companies Act, or any other insolvency proceedings pursuant to
Luxembourg law or the Council Regulation (EC) No.1346/2000 of May 29, 2000 on
insolvency proceedings.

“Major Default” means a Default that has occurred and is continuing under
Section 8.01 (a), (b), (e), (f), (g), (j) (solely with respect to this
Agreement, including Article IX) or (k).

 

17



--------------------------------------------------------------------------------

“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, division, product line (including rights in respect of any drug or
other pharmaceutical product) or line of business, or (ii) all or substantially
all of the common stock or other Equity Interests of a Person, and (b) involves
the payment of consideration (including the aggregate principal amount of any
Indebtedness that is assumed by Parent or any Subsidiary following such
acquisition) by Parent and its Subsidiaries in excess of $200,000,000 (including
the value of any Equity Interests of Parent or any of its Subsidiaries used as
consideration in any such transaction).

“Material Adverse Effect” means (x) prior to the Closing Date, a material
adverse change in, or a material adverse effect upon, the business, results of
operations or financial condition of Actavis and its Subsidiaries taken as a
whole; and (y) on and after the Closing Date, (a) a material adverse change in,
or a material adverse effect upon, the business, results of operations or
financial condition of Parent and its Subsidiaries taken as a whole; (b) a
material adverse effect on the ability of any Loan Party to perform its payment
Obligations under any Loan Document to which it is a party; or (c) a material
adverse effect on the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

“Material Disposition” means any Disposition of property or series of
Dispositions of property (other than any sale and leaseback transaction or any
Permitted Receivables Transfer, in each case to the extent the Indebtedness or
Liens arising in connection therewith are permitted under Sections 7.01 and
7.02) that yield gross proceeds (including the aggregate principal amount of any
Indebtedness of Parent or any Subsidiary that is assumed by another Person
following such Disposition) to Parent or any of its Subsidiaries in excess of
$200,000,000.

“Material Indebtedness” means Indebtedness (other than the Obligations) of any
one or more of Parent and its Subsidiaries in an aggregate principal amount
exceeding $150,000,000.

“Material Subsidiary” means each Subsidiary of Parent that meets any of the
following tests: (a) its assets equal or exceed 5% of Consolidated Total Assets
of Parent as of the last day of Parent’s most recently ended fiscal quarter, or
(b) its revenues equal or exceed 5% of the total revenues of Parent and its
Subsidiaries on a consolidated basis as of the last day of Parent’s most
recently ended fiscal quarter for the four consecutive fiscal quarters ending
with such fiscal quarter; provided that if the Subsidiaries that meet either of
the tests in clause (a) or (b), when combined with revenues generated or assets
owned directly by Loan Parties and Material Subsidiaries (excluding any assets
or revenues located or generated at Subsidiaries that are neither Loan Parties
nor Material Subsidiaries), aggregate less than 90% of the Consolidated Total
Assets or total revenues of Parent on a consolidated basis, Parent shall
identify additional Subsidiaries to constitute Material Subsidiaries until such
threshold is met.

“Maturity Date” means (x) with respect to Three Year Loans, the third
anniversary of the Closing Date and (y) with respect to Five Year Loans, the
fifth anniversary of the Closing Date; provided, however, that in either case,
if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.

“Merger” has the meaning specified in the recitals hereto.

 

18



--------------------------------------------------------------------------------

“MergerSub” has the meaning specified in the recitals hereto.

“Milestone Payments” means payments made under contractual arrangements arising
in connection with any acquisition (or licensing) of assets or Equity Interests
by Parent or any Subsidiary to the sellers (or licensors) of the assets or
Equity Interests acquired (or licensed) under such contractual arrangements
based on the achievement of specified revenue, profit or other performance
targets (financial or otherwise).

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Parent or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Net Worth” means, as at any time, the sum of Consolidated Total Assets of
Parent less all liabilities of Parent and its Subsidiary, at such time,
calculated in accordance with GAAP on a consolidated basis.

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit E.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“OFAC” has the meaning specified in Section 5.15.

“OFAC Countries” has the meaning specified in Section 5.15.

“OFAC Listed Person” has the meaning specified in Section 5.15.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation, association
or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

19



--------------------------------------------------------------------------------

“Originators” means Parent and/or any of its Subsidiaries in their respective
capacities as parties to any Receivables Purchase Documents as sellers or
transferors of any Receivables and Related Security in connection with a
Permitted Receivables Transfer.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

“Parent” means Actavis Limited and its successors.

“Participant” has the meaning specified in Section 11.06(e).

“Participant Register” has the meaning specified in Section 11.06(e).

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Parent or any
ERISA Affiliate or to which Parent or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“Permitted Receivables Transfer” means (a) a sale or other transfer by an
Originator to an SPV or any other Person of Receivables and Related Security for
fair market value and without recourse (except for limited recourse typical of
such structured finance transactions), and/or (b) a sale or other transfer by an
Originator or an SPV to (i) purchasers of or other investors in such Receivables
and Related Security or (ii) any other Person (including an SPV) in a
transaction in which purchasers or other investors purchase or are otherwise
transferred such Receivables and Related Security, in each case pursuant to and
in accordance with the terms of the applicable Receivables Purchase Documents.

 

20



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of Parent or any
ERISA Affiliate or any such Plan to which Parent or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Post-Closing Restructuring” means, collectively, all intercompany transactions
between Parent and one or more of its Subsidiaries or among two or more
Subsidiaries that, in each case do not result in a change of jurisdiction of any
Borrower or involve the release of Parent or, so long as Warner Chilcott Finance
is an obligor in respect of the WC Notes, Warner Chilcott Finance as a Guarantor
under this Agreement.

“Public Lender” has the meaning specified in Section 6.02.

“Puerto Rico Borrower” means Warner Chilcott Company, LLC and its successors and
permitted assigns.

“Receivables” means, with respect to any Originator or SPV, such Originator’s or
SPV’s presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of such Originator or SPV to
payment for goods sold or leased or for services rendered (except those
evidenced by instruments or chattel paper), whether or not they have been earned
by performance, and all rights in any merchandise or goods which any of the same
may represent, and all rights, title, security and guaranties with respect to
each of the foregoing, including, without limitation, any right of stoppage in
transit.

“Receivables and Related Security” means the Receivables and the related
security and collections with respect thereto which are sold or transferred by
any Originator or SPV in connection with any Permitted Receivables Transfer.

“Receivables Facility Attributable Indebtedness” means the amount of obligations
outstanding under a Receivables Purchase Facility on any date of determination
that would be characterized as principal if such facility were structured as a
secured lending transaction rather than as a purchase.

“Receivables Purchase Documents” means any series of receivables purchase or
sale agreements generally consistent with terms contained in comparable
structured finance transactions pursuant to which one or more Originators sell
or transfer to one or more SPVs all of their respective rights, title and
interests in and to certain Receivables and Related Security for further sale or
transfer to other purchasers of or investors in such assets (and the other
documents, instruments and agreements executed in connection therewith), as any
such agreements may be amended, restated, supplemented, refinanced, replaced or
otherwise modified from time to time.

“Receivables Purchase Facility” means the securitization facility made available
to Parent and its Subsidiaries, pursuant to which the Receivables and Related
Security of the Originators are transferred to one or more SPVs, and thereafter
to certain investors, pursuant to the terms and conditions of the Receivables
Purchase Documents.

 

21



--------------------------------------------------------------------------------

“Register” has the meaning specified in Section 11.06(d).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees and agents of such Person and of such
Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived
under current law.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the Commitment of each Lender to
make Loans has been fulfilled pursuant to Section 2.01, Lenders holding in the
aggregate more than 50% of the aggregate principal amount of the Loans then
outstanding; provided that the Commitment of any Defaulting Lender will be
excluded for purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, a manager (gérant), a
director, the chief financial officer, a vice president, the vice president and
treasurer, or the vice president and controller of any Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of any Loan Party
will be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party, and
such Responsible Officer will be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Parent, any Borrower or any Material Subsidiary, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to Parent’s
shareholders, partners or members (or the equivalent Person thereof).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Financial, Inc. and any successor thereto.

“Same Day Funds” means immediately available funds.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person (including,
for the avoidance of doubt, property consisting of the residual equity value of
such Person’s subsidiaries) is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person (including, for the avoidance of doubt,
property

 

22



--------------------------------------------------------------------------------

consisting of the residual equity value of such Person’s subsidiaries) is
greater than the amount that will be required to pay the probable liability of
such Person on the sum of its debts and other liabilities, including contingent
liabilities, (c) such Person has not, does not intend to, and does not believe
(nor should it reasonably believe) that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they become
due (whether at maturity or otherwise), (d) such Person does not have
unreasonably small capital with which to conduct the businesses in which it is
engaged as such businesses are now conducted and are proposed to be conducted
following the Closing Date, (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, and (f) such Person is “solvent” within the meaning
given to that term and similar terms under the Bankruptcy Code of the United
States and applicable Laws relating to fraudulent transfers and conveyances. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Representations” means (x) the representations and warranties (in
each case, solely as they relate to the Loan Parties) contained in
Sections 5.01(a), 5.01(b)(ii), 5.02(a), 5.02(c), 5.04, 5.13, 5.15 and 5.17 and
(y) the representations and warranties of Parent contained in Section 5.10.

“SPV” means any special purpose entity established for the purpose of purchasing
receivables in connection with a receivables securitization transaction
permitted under the terms of this Agreement.

“Subsidiary” means, with respect to any Person, a corporation, partnership,
joint venture, limited liability company or other business entity (a) of which a
majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or (b) that is, at the time any
determination is made, otherwise Controlled, by such Person or one or more
subsidiaries of such Person or by such Person and one or more subsidiaries of
such Person. Unless otherwise specified, all references herein to a “Subsidiary”
or to “Subsidiaries” will refer to a Subsidiary or Subsidiaries of Parent.

“Subsidiary Guarantor” means (a) Warner Chilcott Finance and (b) each other
Subsidiary of Parent that, after the Closing Date, becomes a party to this
Agreement as a “Guarantor” either at the election of Parent or as required by
Section 6.12 by executing and delivering to the Administrative Agent a
Subsidiary Guarantor Counterpart. As of the Closing Date, Warner Chilcott
Finance is the only Subsidiary Guarantor.

“Subsidiary Guarantor Counterpart” means the Subsidiary Guarantor Counterpart
Agreement to be entered into by any Subsidiary Guarantor (other than Warner
Chilcott Finance) in favor of the Administrative Agent, substantially in the
form of Exhibit F-1.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or

 

23



--------------------------------------------------------------------------------

bond index swaps or options or forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any netting agreement relating to such
Swap Contracts, (a) for any date on or after the date such Swap Contracts have
been closed out and termination value(s) determined in accordance therewith,
such termination value(s), and (b) for any date prior to the date referenced in
clause (a) of this definition, the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender) or any third party in the business of determining such values acceptable
to the Administrative Agent.

“Syndication Agent” means JPMorgan Chase Bank, N.A., in its capacity as
syndication agent.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment), and the amount of such
obligation shall be the capitalized amount of the remaining lease payments under
the relevant lease that would appear on a balance sheet of such Person prepared
as of such date in accordance with GAAP if such lease were accounted for as
capital lease.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Three Year Aggregate Commitments” means the Three Year Commitments of all the
Three Year Lenders. As of the Effective Date, the Three Year Aggregate
Commitments are $1,000,000,000.

“Three Year Applicable Percentage” means with respect to any Three Year Lender
at any time, the percentage (carried out to the ninth decimal place) of
(a) prior to the Closing Date, the Three Year Aggregate Commitments represented
by such Three Year Lender’s Three Year

 

24



--------------------------------------------------------------------------------

Commitment at such time and (b) thereafter, the principal amount of all Three
Year Loans outstanding at such time represented by such Three Year Lender’s
outstanding Three Year Loans at such time. If the Three Year Aggregate
Commitments have expired, then the Three Year Applicable Percentage of each
Three Year Lender will be determined based on the Three Year Applicable
Percentage of such Three Year Lender most recently in effect, giving effect to
any subsequent assignments. The initial Three Year Applicable Percentage of each
Lender as of the Effective Date is set forth opposite the name of such Lender on
Schedule 2.01.

“Three Year Commitment” means, as to each Three Year Lender, its obligation to
make a Three Year Loan to the Borrowers pursuant to Section 2.01 in a principal
amount not to exceed the amount set forth opposite such Three Year Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Three Year Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Three Year Lender” means, at any time, any Lender that has a Three Year
Commitment or a Three Year Loan at such time.

“Three Year Loan” has the meaning specified in Section 2.01(a).

“Ticking Fee” has the meaning specified in Section 2.10(a).

“Transaction Agreement” has the meaning specified in the recitals hereto.

“Transactions” means, collectively, (a) the consummation of the Acquisition and
the Merger, (b) the refinancing of the Existing WC Credit Agreement, (c) the
execution and delivery by the Loan Parties of this Agreement, (d) the amendment
and restatement of the Actavis Term Loan Agreement and (e) the amendment and
restatement of the Actavis Revolving Credit Agreement.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“United States” and “U.S.” mean the United States of America.

“US Borrower” means Warner Chilcott Corporation and its successors and permitted
assigns.

“US Dollar” and “$” mean lawful money of the United States.

“Voidable Transfer” has the meaning specified in Section 9.10.

“Warner Chilcott” has the meaning specified in the recitals hereto.

“Warner Chilcott Finance” means Warner Chilcott Finance, LLC, a Delaware limited
liability company.

“WC Notes” means the 7 3/4% senior notes due 2018 issued by the Puerto Rico
Borrower and Warner Chilcott Finance.

 

25



--------------------------------------------------------------------------------

“WC SEC Documents” means all reports, schedules, forms, proxy statements,
prospectuses (including prospectus supplements), registration statements and
other information filed by Warner Chilcott with the SEC or furnished by Warner
Chilcott to the SEC pursuant to the Securities Exchange Act.

“Wholly Owned Subsidiary” means, with respect to any Person, a Subsidiary of
such Person all the Equity Interests of which (except for directors’ qualifying
shares) are, at the time any determination is being made, owned, Controlled or
held by such Person and/or one or more wholly owned Subsidiaries of such Person.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein will apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
will include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” will be deemed to be followed by the
phrase “without limitation.” The word “will” will be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) will be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person will be construed to include
such Person’s successors and permitted assigns, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, will be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules will be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law will include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation will, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” will
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and will not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this

 

26



--------------------------------------------------------------------------------

Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of Parent and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Parent or the Required Lenders shall so request, the
Administrative Agent, the Lenders and Parent shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) Parent
shall provide to the Administrative Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. For the
avoidance of doubt, all calculations, ratios and computations with respect to
leases contained in this Agreement will be computed with respect to each lease
in conformity with GAAP as in effect on the Effective Date.

(c) Pro Forma Calculations. All pro forma computations required to be made
hereunder giving effect to any Material Acquisition or Material Disposition
shall be calculated after giving pro forma effect thereto immediately after
giving effect to such acquisition or disposition (and to any other such
transaction consummated since the first day of the period for which such pro
forma computation is being made and on or prior to the date of such computation)
as if such transaction had occurred on the first day of the period of four
consecutive fiscal quarters ending with the most recent fiscal quarter for which
financial statements shall have been delivered pursuant to Sections 6.01(a) or
6.01(b), and, to the extent applicable, the historical earnings and cash flows
associated with the assets acquired or disposed of, any related incurrence or
reduction of Indebtedness and any related cost savings, operating expense
reductions and synergies which, in the case of reductions in cost, (i) are
calculated on a basis that is consistent with Article 11 of Regulation S-X under
the Securities Act of 1933, as amended or (ii) are implemented, committed to be
implemented, the commencement of implementation of which has begun or reasonably
expected to be implemented in good faith by the business that was the subject of
any such asset acquisition, disposition or operational change within twelve
(12) months of the date of such asset acquisition, disposition or operational
change and that are factually supportable and quantifiable and expected to have
a continuing impact, as if, in the case of each of clauses (i) and (ii), all
such reductions in costs had been effected as of the beginning of such period,
decreased by any non-one-time incremental expenses incurred or to be incurred
during the prior twelve month period in order to achieve such reduction in
costs. If any Indebtedness bears a floating rate of interest and is being given
pro forma effect, the interest on such Indebtedness shall be calculated as if
the rate in effect on the date of determination had been the applicable rate for
the entire period (taking into account any Swap Contract applicable to such
Indebtedness).

 

27



--------------------------------------------------------------------------------

1.04 Times of Day. Unless otherwise specified, all references herein to times of
day will be references to Eastern time (daylight or standard, as applicable).

1.05 Rounding. Any financial ratios required to be maintained by Parent pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

1.06 Schedules. Notwithstanding anything in this Agreement to the contrary,
solely with respect to any changes relating to Warner Chilcott and its
Subsidiaries and only to the extent permitted by the Transaction Agreement, to
the extent any changes or updates occur between the Effective Date and the
Closing Date which would make the contents of Schedules 7.01 and/or 7.02
incorrect or incomplete, Parent may deliver to the Administrative Agent an
updated version of such Schedules on or prior to the Closing Date, which updated
version shall replace the version of such Schedules delivered on the Effective
Date without any requirement for any amendment or any consent by the
Administrative Agent, any Lender or Parent. For the avoidance of doubt, such
Schedules may not be amended pursuant to this Section 1.06 after the Closing
Date.

ARTICLE II.

THE COMMITMENTS AND BORROWINGS

2.01 Loans. (a) Subject to the terms and conditions set forth herein, each Three
Year Lender severally agrees to make one or more term loans (each such loan, a
“Three Year Loan”) to, at the option of Parent, the US Borrower, the Luxembourg
Borrower and/or the Puerto Rico Borrower in US Dollars on the Closing Date, in
an aggregate amount not to exceed such Three Year Lender’s Three Year
Commitment. Amounts borrowed under this Section 2.01(a) and repaid or prepaid
may not be reborrowed. Three Year Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

(b) Subject to the terms and conditions set forth herein, each Five Year Lender
severally agrees to make one or more term loans (each such loan, a “Five Year
Loan”) to, at the option of Parent, the US Borrower, the Luxembourg Borrower
and/or the Puerto Rico Borrower in US Dollars on the Closing Date, in an
aggregate amount not to exceed such Five Year Lender’s Five Year Commitment.
Amounts borrowed under this Section 2.01(b) and repaid or prepaid may not be
reborrowed. Five Year Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Borrowing,
each conversion of Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans will be made upon Parent’s and, after the Closing Date,
the applicable Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone (and confirmed promptly by hand delivery, fax or
email). Each such notice must be received by the Administrative Agent not later
than (i) 12:00 noon three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) 10:00 a.m. on
the requested

 

28



--------------------------------------------------------------------------------

date of any Borrowing of Base Rate Loans; provided, however, that if Parent or
the applicable Borrower wishes to request Eurodollar Rate Loans having an
Interest Period other than one, two, three or six months in duration as provided
in the definition of “Interest Period”, the applicable notice must be received
by the Administrative Agent not later than 12:00 noon four Business Days prior
to the requested date of such Borrowing, conversion or continuation of
Eurodollar Rate Loans, whereupon the Administrative Agent will give prompt
notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them. Not later than 12:00 noon, three
Business Days before the requested date of such Borrowing, conversion or
continuation of Eurodollar Rate Loans, the Administrative Agent will notify
Parent and, after the Closing Date, the applicable Borrower (which notice may be
by telephone) whether or not the requested Interest Period has been consented to
by all the Lenders. Each telephonic notice by Parent or the applicable Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by hand delivery,
fax or e-mail to the Administrative Agent of a written Loan Notice,
appropriately completed and signed by a Responsible Officer of Parent or the
applicable Borrower. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans will be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Each Borrowing of or conversion to
Base Rate Loans will be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof. Each Loan Notice (whether telephonic or written)
will specify (i) whether Parent or the applicable Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans, (ii) whether the Borrowing is a Three Year Borrowing
or a Five Year Borrowing, (iii) the relevant Borrower(s), (iv) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
will be a Business Day), (v) the principal amount of Loans to be borrowed,
converted or continued, (vi) the Type of Loans to be borrowed or to which
existing Loans are to be converted and (vii) if applicable, the duration of the
Interest Period with respect thereto. If Parent or the applicable Borrower fails
to specify a Type of Loan in a Loan Notice, then the applicable Loans will be
made as Base Rate Loans. If Parent or the applicable Borrower fails to give
timely notice requesting a conversion or continuation of a Eurodollar Rate Loan,
such Eurodollar Rate Loan will be continued with an Interest Period of one
month. If Parent or the applicable Borrower requests a Borrowing of, conversion
to, or continuation of Eurodollar Rate Loans in any such Loan Notice, but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

(b) Following receipt of a Loan Notice, the Administrative Agent will promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, as described in the preceding subsection.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of an Event of Default, no Loans may be converted to
or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent will promptly notify the applicable Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent will notify the
applicable Borrower and the Lenders of any change in the prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

29



--------------------------------------------------------------------------------

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there will
not be more than ten Interest Periods in effect with respect to Loans.

2.03 [Reserved].

2.04 [Reserved].

2.05 [Reserved].

2.06 Prepayments. Each Borrower may, upon notice from it to the Administrative
Agent, at any time or from time to time voluntarily prepay at such Borrower’s
option either Three Year Loans or Five Year Loans made to it in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans will
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; and (iii) any prepayment of Base Rate Loans will be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice will specify the date and amount of such prepayment, whether
the Loan to be prepaid is a Three Year Loan or a Five Year Loan, and the Type(s)
of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the applicable Borrower, it will make such prepayment and the payment amount
specified in such notice will be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan will be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment will be applied to the Loans of
the Lenders in accordance with their respective Three Year Applicable Percentage
or Five Year Applicable Percentage, as applicable, and to the installments
thereof as directed by the applicable Borrower, or, in the absence of such
direction, in direct order of maturity. Subject to the obligations under
Section 3.05, prior to such prepayment, the applicable Borrower may rescind any
notice of termination under this Section 2.06 if such termination would have
resulted from a refinancing of all or a portion of the Loans, which refinancing
shall not be consummated or shall otherwise be delayed.

2.07 Termination or Reduction of Commitments. Parent may, upon notice to the
Administrative Agent prior to the Closing Date, permanently reduce (in whole or
in part) at Parent’s option, the Three Year Aggregate Commitments and/or the
Five Year Aggregate Commitments; provided that (i) any such notice will be
received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, and (ii) any such partial
reduction will be in an aggregate amount of $10,000,000 or any whole multiple of
$1,000,000 in excess thereof. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction. Any such reduction will
be applied to the applicable

 

30



--------------------------------------------------------------------------------

Class of Commitments of each Lender according to its Three Year Applicable
Percentage or Five Year Applicable Percentage. All fees accrued until the
effective date of any such termination will be paid on the effective date of
such termination. The Aggregate Commitments shall terminate automatically on the
earliest of (a) the End Date and (b) the termination of the Transaction
Agreement in accordance with its terms.

2.08 Repayment of Loans. The applicable Borrower will repay to each Three Year
Lender the full principal amount of the Three Year Loans on the Maturity Date
for such Loans. The applicable Borrower will repay to each Five Year Lender, in
equal consecutive quarterly installments, commencing on the end of the first
quarter following the Closing Date and on the last Business Day of each June,
September, December and March thereafter, an amount equal to 2.50% of the stated
principal amount of the Five Year Loans funded by such Five Year Lender on the
Closing Date (which amounts shall be reduced as a result of the application of
prepayments in accordance with Section 2.06), with the remaining balance thereof
payable on the Maturity Date for such Loans; provided, however, that the final
principal repayment installment of the Three Year Loans and Five Year Loans
shall be repaid on the applicable Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of all such Loans outstanding on
such date.

2.09 Interest. (a) Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan will bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate for Three Year Loans or
Five Year Loans, as applicable; and (ii) each Base Rate Loan will bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Rate for Three
Year Loans or Five Year Loans, as applicable.

(b) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws, payable on demand.

(c) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(d) Interest on each Loan will be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder will be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.10 Fees. (a) Ticking Fee. Parent shall pay (or cause to be paid) to the
Administrative Agent for the account of each Lender (other than a Defaulting
Lender) in accordance with its Three Year Applicable Percentage or Five Year
Applicable Percentage, as applicable, ticking fees (the “Ticking Fees”) in US
Dollars equal to (i) in the case of Three Year Commitments, 0.175% times the
actual daily amount of undrawn Aggregate Three Year Commitments and (ii) in the
case of Five Year Commitments, 0.175% times the actual daily amount of undrawn
Aggregate Five year Commitments. The Ticking Fee shall accrue at all times, from
the Effective Date until the earlier of (x) the Closing Date and (y) the
termination of the applicable Commitments under this Agreement and shall be due
and payable in arrears on the earlier of (x) the Closing Date and (y) the date
of termination of the applicable Aggregate Commitments under this Agreement.

 

31



--------------------------------------------------------------------------------

(b) The Borrowers will pay or cause to be paid to the Arrangers and the
Administrative Agent for their own respective accounts, in US Dollars, fees in
the amounts and at the times specified in the Engagement Letter. Such fees will
be fully earned when paid and will not be refundable for any reason whatsoever.
The Borrowers will pay to the Lenders, in US Dollars, such fees as will have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees will be fully earned when paid and will not be refundable
for any reason whatsoever.

2.11 Computation of Interest and Fees. All computations of interest for Base
Rate Loans will be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of fees and interest
will be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year). Interest will accrue on each Loan for the day on
which the Loan is made, and will not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made will, subject to
Section 2.13(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder will be conclusive and
binding for all purposes, absent manifest error.

2.12 Evidence of Debt. The Loans made by each Lender will be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender will be conclusive absent manifest
error of the amount of the Loans made by the Lenders to the applicable Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so will not, however, limit or otherwise affect the obligation of the
applicable Borrower hereunder to pay any amount owing with respect to the
Obligations. The Administrative Agent will provide to the applicable Borrower or
Parent, upon their request, a statement of Loans, payments and other
transactions pursuant to this Agreement. Such statement will be deemed correct,
accurate, and binding on such Borrower (except for corrections and errors
discovered by the Administrative Agent), unless such Borrower or Parent notifies
the Administrative Agent in writing to the contrary within thirty (30) days
after such statement is rendered. In the event a timely written notice of
objections is given by such Borrower or Parent, only the items to which
exception is expressly made will be considered to be disputed by such Borrower.
In the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent will control
in the absence of manifest error. Upon the request of any Lender to any Borrower
and Parent made through the Administrative Agent, such Borrower will execute and
deliver to such Lender (through the Administrative Agent) a Note, which will
evidence such Lender’s Loans to such Borrower in addition to such accounts or
records. Each Lender may attach schedules to a Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

32



--------------------------------------------------------------------------------

2.13 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrowers will be made without condition or deduction
for any counterclaim, defense, recoupment or setoff. Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder will be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in US
Dollars and in Same Day Funds not later than 1:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender (which
is not a Defaulting Lender) its Three Year Applicable Percentage or Five Year
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 1:00 p.m. will
be deemed received on the next succeeding Business Day and any applicable
interest or fee will continue to accrue. If any payment to be made by any
Borrower will come due on a day other than a Business Day, payment will be made
on the next following Business Day, except (i) as otherwise set forth in the
definition of Interest Period, or (ii) that no payment will extend past the
applicable Maturity Date, and such extension of time will be reflected in
computing interest or fees, as the case may be.

(b) Funding by Lenders; Presumption by Administrative Agent. (i) Unless the
Administrative Agent will have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 1:00 p.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the applicable Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by any Borrower, the interest rate applicable to Base Rate
Loans. If such Borrower and such Lender will pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent will promptly remit to such Borrower the amount of such interest paid by
the Borrowers for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid will constitute
such Lender’s Loan included in such Borrowing. Any payment by such Borrower will
be without prejudice to any claim such Borrower may have against a Lender that
will have failed to make such payment to the Administrative Agent.

(ii) Payments by the Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent will have received notice from the applicable Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent

 

33



--------------------------------------------------------------------------------

forthwith on demand the amount so distributed to such Lender in Same Day Funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) will be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to a
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Borrowing set forth in Section 4.02 are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent will return such funds (in like funds as received from such Lender) to
such Lender.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 11.04(c) on any date required hereunder will not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender will
be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 11.04(c).

(e) Funding Source. Nothing herein will be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.14 Sharing of Payments by Lenders. If any Lender will, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion will (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as will be equitable, so that the benefit of all such payments will be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations will be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section will not be construed to apply to (x) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant.

 

34



--------------------------------------------------------------------------------

For purposes of this Section 2.14, any calculation of pro rata shares of Loans
will be determined on the basis of the aggregate principal amount of all Loans
then outstanding.

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.15 [Reserved].

2.16 [Reserved].

2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as Parent may request (so long as no
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and Parent, to be held in a non-interest bearing deposit
account and released in order to satisfy obligations of that Defaulting Lender
to fund Loans under this Agreement; fourth, to the payment of any amounts owing
to the Lenders, as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; fifth, so
long as no Default exists, to the payment of any amounts owing to any Borrower
as a result of any judgment of a court of competent jurisdiction obtained by
such Borrower against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; and sixth, to that
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans were made at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of all non-Defaulting Lenders on a pro rata basis

 

35



--------------------------------------------------------------------------------

prior to being applied to the payment of any Loans of that Defaulting Lender.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender
pursuant to this Section 2.17(a)(ii) shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender shall not be entitled to receive any
Ticking Fee pursuant to Section 2.10(a) (and the Loan Parties shall not be
required to pay any Ticking Fee that otherwise would have been required to have
been paid to that Defaulting Lender (nor shall any Ticking Fee that otherwise
would have accrued with respect to that Defaulting Lender accrue)) for any
period during which that Lender is a Defaulting Lender.

(iv) No Default. Operation of the allocations provided in clause (ii) above
shall not be deemed to result in a default of the Borrowers’ or any other Loan
Party’s obligations to a Defaulting Lender under this Agreement or any other
Loan Document.

(b) Defaulting Lender Cure. If Parent and the Administrative Agent agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the date such confirmation is so received or the
effective date specified in such notice (and subject to any conditions set forth
therein), as applicable, that Lender will, to the extent applicable, purchase
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages, together with any payments reasonably determined by the
Administrative Agent to be necessary to compensate the non-Defaulting Lenders
for any loss, cost or expense of the type described in Section 3.05 (all of
which purchases are hereby consented to by Parent and each Lender) whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of Parent while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require any Loan Party or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance

 

36



--------------------------------------------------------------------------------

with such Laws as determined by such Loan Party or the Administrative Agent, as
the case may be, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by
applicable Law to withhold or deduct any Taxes, including both United States
federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with applicable Law, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by such Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including withholding or deductions applicable to additional sums
payable under this Section 3.01) the Administrative Agent or Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Laws, except
for Other Taxes resulting from an assignment by any Lender pursuant to
Section 11.06(b), which assignment is not at the request of Parent pursuant to
Section 11.13.

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, each Loan Party shall, and does hereby, indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within 20 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) paid by the Administrative Agent or
such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Each Lender and the Administrative Agent agrees to give
written notice to the Borrowers and Parent of the assertion of any claim against
such Lender or the Administrative Agent, as the case may be, relating to such
Indemnified Taxes no later than 180 days after the principal officer of such
party responsible for administering this Agreement obtains knowledge thereof.
Each Loan Party shall also, and does hereby, indemnify the Administrative Agent,
and shall make payment in respect thereof within 10 days after demand therefor,
for any amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection after the
Administrative Agent has exercised such remedies provided in clause (ii) of this
subsection as the Administrative Agent in its good faith discretion determines
to be appropriate. A certificate as to the amount of any such payment or
liability delivered to the Borrowers and Parent by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

37



--------------------------------------------------------------------------------

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify the Loan Parties and the Administrative Agent,
and shall make payment in respect thereof within 20 days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Loan Parties or the Administrative Agent) incurred by or
asserted against the Loan Parties or the Administrative Agent by any
Governmental Authority as a result of the failure by such Lender to deliver, or
as a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender to the Borrowers, Parent or the
Administrative Agent pursuant to subsection (e). Each Lender hereby authorizes
the Administrative Agent (on its own behalf or on behalf of such Lender) to set
off and apply any and all amounts (including interest and fees) at any time
owing to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii). The agreements in
this clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by a Borrower, Parent or the
Administrative Agent, as the case may be, after any payment of Taxes by the Loan
Parties or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the applicable Borrower or Parent shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the applicable
Borrower or Parent, as the case may be, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to Parent or the Administrative Agent, as the
case may be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender and the Administrative Agent shall deliver to the applicable
Borrower, Parent and to the Administrative Agent (if applicable), if reasonably
requested by such Borrower, Parent or the Administrative Agent in writing, such
properly completed and executed documentation prescribed by applicable Laws or
by the taxing authorities of any jurisdiction and such other reasonably
requested information as will permit the applicable Borrower, Parent or the
Administrative Agent, as the case may be, to determine (A) whether or not
payments made by the Loan Parties hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) the entitlement of such Lender or the Administrative Agent to
any available exemption from, or reduction of, applicable Taxes in respect of
all payments to be made to such Person by the Loan Parties pursuant to this
Agreement or otherwise to establish such Person’s status for withholding tax
purposes in the applicable jurisdictions. Notwithstanding anything to the
contrary in this Section 3.01(e), the completion, execution and submission of
the documentation referred to in this Section 3.01(e)(i) shall not be required
if in such Lender’s judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or materially
prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the case of US
Borrower,

 

38



--------------------------------------------------------------------------------

(A) any Lender or Administrative Agent that is a “United States person” within
the meaning of Section 7701(a)(30) of the Code shall, on or prior to the date it
becomes a party to this Agreement (and from time to time thereafter upon the
expiration, obsolescence or invalidity of any form, documentation or information
previously delivered pursuant to this clause (A)), deliver to the US Borrower
and the Administrative Agent two properly completed and executed originals of
Internal Revenue Service Form W-9 or such other documentation or information
prescribed by applicable Laws or reasonably requested by the US Borrower or the
Administrative Agent as will establish its exemption from backup withholding;
and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the US Borrower and
the Administrative Agent on or prior to the date on which such Foreign Lender
becomes a Foreign Lender under this Agreement (and from time to time thereafter
upon the expiration, obsolescence or invalidity of any form, documentation or
information previously delivered pursuant to this clause (B), or upon the
request of the US Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), two of whichever of the following is
applicable:

 

  (I)

properly completed and executed originals of Internal Revenue Service Form
W-8BEN (or successor form) claiming eligibility for benefits of an income tax
treaty to which the United States is a party,

 

  (II)

properly completed and executed originals of Internal Revenue Service Form
W-8ECI or W-8EXP (or successor form),

 

  (III)

to the extent a Foreign Lender is not the beneficial owner of such payments,
properly completed and executed originals of IRS Form W-8IMY (or successor
form), accompanied by IRS Form W-8ECI, IRS Form W-8BEN, and all required
supporting documentation, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership for U.S. federal income tax purposes and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide certification documents on behalf of
each such direct and indirect partner,

 

39



--------------------------------------------------------------------------------

  (IV)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1, J-2, J-3 or J-4, as applicable, and
(y) properly completed and executed originals of Internal Revenue Service Form
W-8BEN (or successor form), or

 

  (V)

properly completed and executed originals of any other form prescribed by
applicable Laws as a basis for claiming exemption from or a reduction in United
States federal withholding tax together with such supplementary documentation as
may be prescribed by applicable Laws to permit the U.S. Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made.

(iii) Each Lender and the Administrative Agent shall promptly (A) notify the
applicable Borrower, Parent and the Administrative Agent (if applicable) of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (B) in the case of the US Borrower, take such steps
as shall not be disadvantageous to it, in the reasonable judgment of such
Person, and as may be reasonably necessary (including, in the case of any
Lender, the re-designation of its Lending Office) to avoid any requirement of
applicable Laws of any jurisdiction that any Loan Party or the Administrative
Agent make any withholding or deduction for taxes from amounts payable to such
Person.

(iv) The applicable Borrower shall promptly deliver to the Administrative Agent
or any Lender, as the Administrative Agent or such Lender shall reasonably
request in writing, in a timely fashion after the Effective Date, such documents
and forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by such Borrower, as are required to
be furnished by such Lender or the Administrative Agent under such Laws in
connection with any payment by the Administrative Agent or any Lender of Taxes
or Other Taxes, or otherwise in connection with the Loan Documents, with respect
to such jurisdiction.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion reasonably exercised in good faith, that it has received a refund
(including, for this purpose, a credit in lieu of a refund) of any Taxes or
Other Taxes as to which it has been indemnified by the Loan Parties or with
respect to which a Loan Party has paid additional amounts pursuant to this
Section 3.01, it shall pay to such Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 3.01 with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses incurred by
the Administrative Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that such Loan Party, upon the

 

40



--------------------------------------------------------------------------------

request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to such Loan Party to the Administrative Agent or such Lender in the
event the Administrative Agent or such Lender is required to repay such refund
to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
the Loan Parties or any other Person.

(g) Additional Withholding Documentation. If a payment made to a Lender under
this Agreement may be subject to United States federal withholding tax under
FATCA, such Lender shall deliver to the applicable Borrower, Parent and the
Administrative Agent, at the time or times prescribed by applicable Law and at
such time or times reasonably requested by the applicable Borrower, Parent or
the Administrative Agent, such documentation prescribed by applicable Law and
such additional documentation reasonably requested by the applicable Borrower,
Parent or the Administrative Agent to comply with its withholding obligations,
to determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this subsection (g), “FATCA” shall include any amendments
made to FATCA after the Effective Date.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate Loans
in US Dollars or to determine or charge interest rates based upon the Eurodollar
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, US Dollars
in the London interbank market, then, on notice thereof by such Lender to the
Borrowers and Parent through the Administrative Agent, (i) any obligation of
such Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans will be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent, the
Borrowers and Parent that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, (x) the applicable Borrower will,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all such Eurodollar Rate Loans of such Lender to Base
Rate Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate), either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the applicable Borrower
will also pay accrued interest on the amount so prepaid or converted.

 

41



--------------------------------------------------------------------------------

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) US Dollar deposits are not being
offered to banks in the London interbank market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, (b) adequate and reasonable means
do not exist for determining the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan, or (c) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
applicable Borrower, Parent and each Lender. Thereafter, (x) the obligation of
the Lenders to make or maintain Eurodollar Rate Loans will be suspended and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the
applicable Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

3.04 Increased Costs; Additional Reserve Requirements.

(a) Increased Costs Generally. If any Change in Law will: (i) impose, modify or
deem applicable any reserve, special deposit, compulsory loan, insurance charge
or similar requirement against assets of, deposits with or for the account of,
or credit extended or participated in by, any Lender (except any reserve
requirement contemplated by Section 3.04(e));

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any Loan made by it, or change the basis of taxation of payments to
such Lender in respect thereof (except for Indemnified Taxes or Other Taxes
covered by Section 3.01 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Loans made by such Lender;

and the result of any of the foregoing will be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, Parent, and after the Closing Date, the
applicable Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender for such additional costs incurred or reduction
suffered.

 

42



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
liquidity or on the capital or liquidity of such Lender’s holding company as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by such Lender to a level below that which such Lender could have achieved but
for such Change in Law (taking into consideration such Lender’s policies with
respect to capital adequacy or liquidity), then from time to time Parent, and
after the Closing Date, the applicable Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the applicable Borrower and Parent will be conclusive absent
manifest error. Parent, and after the Closing Date, the applicable Borrower will
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section will not
constitute a waiver of such Lender’s right to demand such compensation; provided
that Parent, and after the Closing Date, the applicable Borrower will not be
required to compensate a Lender pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than three
months prior to the date that such Lender notifies Parent, and after the Closing
Date, the applicable Borrower and Parent of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the three-month period
referred to above will be extended to include the period of retroactive effect
thereof).

(e) Additional Reserve Requirements. Parent, and after the Closing Date, the
applicable Borrower shall pay to each Lender, (i) as long as such Lender shall
be required by a central banking or financial regulatory authority with
regulatory authority over such Lender to maintain reserves with respect to
liabilities or assets consisting of or including Eurodollar funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocable to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurodollar Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error), which in each
case shall be due and payable on each date on which interest is payable on such
Loan; provided, that the applicable Borrower and Parent shall have received at
least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest or costs from such Lender with a reasonably detailed
explanation of the regulatory requirements imposing such costs and a calculation
of the allocation of such costs to the relevant Loan or Commitment. If a

 

43



--------------------------------------------------------------------------------

Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest or costs shall be due and payable 10 days from receipt
of a proper notice. Notwithstanding the foregoing, if any reserves described in
this clause (e) are based upon the financial strength or creditworthiness of a
Lender, for the purposes of calculating the actual costs of a Lender with
respect to such reserves, each such Lender shall be deemed to be in the highest
applicable category of financial strength or creditworthiness.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the applicable Borrower will promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the applicable Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
applicable Borrower;

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the applicable Borrower
or Parent pursuant to Section 11.13; or

(d) with respect to amounts due pursuant to subsection (a) or (b) of this
Section as a result of any Change in Law relating to the Dodd-Frank Wall Street
Reform and Consumer Protection Act or Basel III, the claim for additional
amounts shall be generally consistent with such Lender’s treatment of customers
of such Lender that such Lender considers, in its reasonable discretion, to be
similarly situated as the applicable Borrower and having generally similar
provisions in their credit agreements with such Lender.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender will be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Loan Parties are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender will use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject

 

44



--------------------------------------------------------------------------------

such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Loan Parties hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. In the event (i) any Lender requests compensation
under Section 3.04, (ii) the Loan Parties are required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, (iii) any Lender becomes a Defaulting Lender or
(iv) any Lender refuses to consent to any amendment, waiver or other
modification of this Agreement or any other Loan Document requested by the
Borrowers or Parent that requires the consent of a greater percentage of the
Lenders than the Required Lenders and such amendment, waiver or other
modification is consented to by the Required Lenders, then Parent or, after the
Closing Date, the Borrowers may replace such Lender in accordance with
Section 11.13. Each Lender hereby grants to Parent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender, as assignor, any Assignment and Assumption necessary to
effectuate any assignment in full of such Lender’s interests hereunder
(including, subject to Section 2.17(a)(iii), the payment of accrued Ticking
Fees) solely in the event that such Lender becomes a Defaulting Lender prior to
the Closing Date. Parent shall notify the Administrative Agent in advance of any
exercise of the power of attorney referenced in the preceding sentence.

3.07 Survival. All of the Loan Parties’ obligations under this Article III will
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT

4.01 Conditions to Effectiveness. (a) The effectiveness of this Agreement and
the Commitment of each Lender hereunder is subject solely to the Administrative
Agent’s receipt of executed counterparts of this Agreement, each of which may be
delivered by facsimile or other electronic transmission (including “pdf” and
“tif”), each executed by a Responsible Officer of Parent and a duly authorized
officer of each Lender. The Administrative Agent shall promptly notify Parent
and the Lenders of the Effective Date in writing, and such notice shall be
conclusive and binding.

(b) The obligations of Parent under Article IX of this Agreement shall only come
into effect upon consummation of the Acquisition.

4.02 Conditions to Borrowing. The obligation of each Lender to make its Loans
hereunder on the Closing Date is subject solely to satisfaction (or waiver) of
the following conditions precedent, and upon satisfaction (or waiver) of such
conditions each Lender shall make its Loans hereunder on the Closing Date:

(a) The Administrative Agent’s receipt of the following, each of which may be
delivered by facsimile or other electronic transmission (including “pdf” and
“tif”), followed promptly after the Closing Date by originals unless otherwise
specified, each properly executed by a Responsible Officer of the applicable
Loan Parties, and each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date); provided that
the delivery of any originals is not a condition precedent to the obligation of
any Lender to make its Loans hereunder on the Closing Date:

(i) A Borrower Counterpart Agreement, executed by a Responsible Officer of each
Borrower and a Subsidiary Counterpart Agreement, executed by a Responsible
Officer of Warner Chilcott Finance;

 

45



--------------------------------------------------------------------------------

(ii) Notes executed by the applicable Borrowers in favor of each Lender
requesting a Note at least two Business Days prior to the Closing Date;

(iii) a certificate signed by a Responsible Officer of each of the Loan Parties
(A) certifying and attaching the resolutions adopted by such Loan Party
authorizing the execution, delivery and performance of this Agreement and the
Notes, if applicable, (B) certifying as to the incumbency and specimen signature
of each Responsible Officer executing this Agreement and the Notes, if
applicable, (C) attaching a good standing certificate (or the local equivalent)
and a certificate of incorporation (or the local equivalent) evidencing that
such Loan Party is validly existing and in good standing (or the local
equivalent) in its jurisdiction of organization, (D) certifying and attaching a
true and complete copy of the Organization Documents of such Loan Party and
(E) in the case of the certificate of Parent only, certifying that the
conditions specified in Sections 4.02 (b), (c) and (d) have been satisfied on
and as of the Closing Date, in the form attached as Exhibit G hereto;

(iv) an executed legal opinion of (A) Latham & Watkins LLP, special New York
counsel for the Loan Parties, addressed to the Administrative Agent and each
Lender and dated the Closing Date, substantially in the form attached hereto as
Exhibit H-1, (B) Matheson, special Irish counsel for Parent, addressed to the
Administrative Agent and each Lender and dated the Closing Date, substantially
in the form attached hereto as Exhibit H-2, (C) Loyens & Loeff Avocats à la
Cour, special Luxembourg counsel for the Luxembourg Borrower, addressed to the
Administrative Agent and each Lender and dated the Closing Date, substantially
in the form attached hereto as Exhibit H-3 and (D) O’Neill & Borges LLC, special
Puerto Rico counsel for the Puerto Rico Borrower, addressed to the
Administrative Agent and each Lender and dated the Closing Date, substantially
in the form attached hereto as Exhibit H-4;

(v) a certificate as to the financial condition and Solvency of Parent and its
Subsidiaries (on a consolidated basis, after giving effect to the Transactions),
in the form attached as Exhibit I hereto; and

(vi) a pay-off letter providing for the repayment in full of indebtedness under
the Existing WC Credit Agreement (other than contingent indemnification
obligations thereunder) and the release of all Liens securing such indebtedness;
and

(vii) the receipt of any Loan Notices in accordance with the requirements
hereof.

(b) There shall not have occurred a “Warner Chilcott Material Adverse Effect”
under the Transaction Agreement.

(c) The Acquisition shall have been or shall be, contemporaneously with making
of Loans, consummated in accordance with the terms of the Transaction Agreement
without giving effect to any amendments, modifications, supplements, waivers or
consents thereto that are materially adverse to the interests of the Lenders and
not approved by the Administrative Agent (which approval shall not be
unreasonably withheld, conditioned or delayed) and Actavis or any

 

46



--------------------------------------------------------------------------------

of its affiliates shall not have the right to terminate its (or their)
obligations under the Transaction Agreement or decline to consummate the
Acquisition pursuant to the Transaction Agreement solely as a result of a breach
of representations material to the interests of the Lenders that are made by or
with respect to Warner Chilcott and its Subsidiaries in the Transaction
Agreement. It is understood and agreed that (A) no increase in consideration
shall be deemed to be materially adverse to the interests of the Lenders so long
as such increase is not funded with the proceeds of Indebtedness that would
cause the Consolidated Leverage Ratio on a pro forma basis after giving effect
to the Transactions, to exceed 4.25:1.00 and (B) a decrease in consideration of
20% or less shall not be deemed to be materially adverse to the interests of the
Lenders.

(d) The Specified Representations shall be true and correct. For the avoidance
of doubt, if the conditions set forth in this Section 4.02 are satisfied, the
absence of any Default shall not be a condition precedent to the Borrowing
hereunder.

(e) All fees due to the Administrative Agent, the Arrangers and the Lenders
pursuant to the Engagement Letter and, to the extent invoiced at least two
Business Days prior to the Closing Date, all reasonable and documented expenses
to be paid or reimbursed to the Administrative Agent and the Arrangers on or
prior to the Closing Date pursuant to the Engagement Letter, shall have been
paid through the closing proceeds.

(f) To the extent requested at least seven days prior to the Closing Date by any
Lender through the Administrative Agent, Parent shall have delivered the
documentation and other information with respect to the Loan Parties to the
Administrative Agent and the Lenders that is required by regulatory authorities
under applicable “know-your-customer” rules and regulations, including the
Patriot Act, prior to the Closing Date.

Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 4.02,
each Lender will be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent will have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto. The Administrative Agent
shall promptly notify Parent, the Borrowers and the Lenders of the Closing Date
in writing, and such notice shall be conclusive and binding.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Parent and each of the Borrowers represents and warrants to the Administrative
Agent and the Lenders that on the Closing Date (or, in the case of any of the
following that is made solely as of any specific date, such specific date);
provided that, to the extent that Parent or any Borrower is unable to make any
of the following representations or warranties due to the inaccuracy thereof,
such Person shall be deemed to have made such representation or warranty for all
purposes hereunder and there shall be a Default hereunder, subject to
Section 8.04 and the last sentence of Section 4.02(d):

5.01 Existence, Qualification and Power. Parent, each Borrower and each Material
Subsidiary (a) is duly organized or formed, validly existing and in good
standing (or the local equivalent) under the Laws of the jurisdiction of its
incorporation or organization,

 

47



--------------------------------------------------------------------------------

(b) has all requisite power and authority and all requisite governmental
licenses, authorizations, consents and approvals to (i) own or lease its assets
and carry on its business and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, and (c) is duly qualified and
is licensed and in good standing (or the local equivalent) under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in the
case referred to in clause (a) with respect to any non-Loan Party only and in
each case referred to in clause (b)(i) or (c), to the extent that failure to do
so would not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene in any material respects the terms of any
such Person’s Organization Documents; (b) conflict with or result in any breach
or contravention of, or the creation of any Lien under, or require any payment
to be made under (i) any Contractual Obligation to which such Person is a party
or affecting such Person or the properties of such Person or any of its Material
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate in any material respects any material Law; except in each case
referred to in clause (b) or (c), to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect.

5.03 Material Governmental Authorization; Other Material Consents. Other than
any filings with the SEC and any approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect, no approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document to which it
is a party.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, subject to applicable Debtor Relief Laws and the effect of
general principles of equity, whether applied by a court of law or equity.

5.05 Material Adverse Effect. As of the Effective Date, since December 31, 2012,
except for events and circumstances disclosed in Actavis SEC Documents filed or
furnished after January 1, 2013 and before the Effective Date (other than
disclosure in Actavis SEC Documents referred to solely in the “Risk Factors” and
“Forward Looking Statements” sections thereof or similar statements included in
such Actavis SEC Documents that are solely forward looking in nature) there has
been no event or circumstance, either individually or in the aggregate, that has
had or would reasonably be expected to have, with respect to Actavis and its
Subsidiaries, a Material Adverse Effect.

 

48



--------------------------------------------------------------------------------

5.06 Litigation; Absence of Injunction. (a) There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of Parent,
threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against Parent or any of its Subsidiaries or
against any of their respective properties that (i) purport to affect or pertain
to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (ii) except as specifically disclosed in Actavis SEC
Documents or WC SEC Documents filed or furnished on or before the Effective Date
or on Schedule 5.06, either individually or in the aggregate, if determined
adversely, would reasonably be expected to have a Material Adverse Effect.

(b) There is no court order (by any court of competent jurisdiction) in effect
on the Closing Date enjoining the Lenders from making Loans hereunder.

5.07 No Default. Neither Parent nor any Subsidiary is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.08 Ownership of Property; Liens. Each of Parent and each Subsidiary has good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.09 Environmental Compliance. Parent and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof Parent has reasonably concluded that such Environmental
Laws and claims would not, except as specifically disclosed in Actavis SEC
Documents or WC SEC Documents filed or furnished on or before the Effective
Date, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.10 Solvency. Parent and its Subsidiaries, on a consolidated basis, will be
Solvent after giving effect to the Transactions.

5.11 Insurance. Parent, the Borrowers and the Material Subsidiaries are insured
with financially sound and reputable insurance companies, in such amounts (after
giving effect to any self-insurance), with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where Parent, the Borrowers or the
applicable Material Subsidiary operates.

5.12 Taxes. Parent, the Borrowers and the Material Subsidiaries have filed or
caused to be filed all material federal, state and other tax returns and reports
required to be filed by them, and have paid all material federal, state and
other taxes, assessments, fees and other governmental charges levied or imposed
upon them or their properties, income or assets otherwise due and payable,
except (a) those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or (b) to the extent that the failure to do so
would not reasonably be expected to result in a Material Adverse Effect.

 

49



--------------------------------------------------------------------------------

5.13 Patriot Act. The condition specified in Section 4.02(f) has been satisfied.

5.14 ERISA. (a) Except as could not reasonably be expected to have a Material
Adverse Effect, (i) each Plan is in compliance in all respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws and
(ii) each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service. To the best knowledge
of Parent, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.

(b) There are no pending or, to the best knowledge of Parent, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that could reasonably be expected to have a Material Adverse Effect.
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c)(i) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect; (ii) neither Parent nor any ERISA Affiliate has
incurred any material liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (iii) neither Parent nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
(iv) no Pension Plan or Multiemployer Plan has been terminated by the plan
administrator thereof nor by the PBGC, and no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan or
Multiemployer Plan; and (v) Parent and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained.

5.15 OFAC. None of Parent, Warner Chilcott Finance or any Borrower is (i) a
Person whose name appears on the list of Specially Designated Nationals and
Blocked Persons published by the Office of Foreign Assets Control of the U.S.
Department of Treasury (“OFAC”) (an “OFAC Listed Person”) or a Person sanctioned
by the United States of America pursuant to any of the regulations administered
or enforced by OFAC (31 C.F.R., Subtitle B, Chapter V, as amended); or (ii) a
department, agency or instrumentality of, or is otherwise controlled by or
acting on behalf of, directly or indirectly, (x) any OFAC Listed Person, or
(y) the government of a country the subject of comprehensive U.S. economic
sanctions administered by OFAC (collectively, “OFAC Countries”).

 

50



--------------------------------------------------------------------------------

Each of the Borrowers represents and covenants that no Loan, nor the proceeds
from any Loan, has been or will be used, to lend, contribute, provide or has
otherwise been made or will otherwise be made available for the purpose of
funding any activity or business in any OFAC Countries or for the purpose of
funding any prohibited activity or business of any Person located, organized or
residing in any OFAC Country or who is an OFAC Listed Person or, to each such
Person’s knowledge, any person owned by or controlled by, or acting for or on
behalf of an OFAC Listed Person, absent valid and effective licenses and permits
issued by the government of the United States or otherwise in accordance with
applicable Laws, or in any other manner that will result in any violation by any
Lender, any Arranger or the Administrative Agent of the sanctions administered
or enforced by OFAC (31 C.F.R., Subtitle B, Chapter V, as amended).

5.16 Subsidiaries; Equity Interests. As of the Effective Date, Parent and
Actavis have no Subsidiaries other than those specifically disclosed in
Schedule 5.16, and all of the outstanding Equity Interests in their respective
Material Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by Parent in the amounts specified on Schedule 5.16 free and clear
of all Liens (other than any Liens permitted under Section 7.01).

5.17 Margin Regulations; Investment Company Act. (a) No Borrower is engaged nor
will it engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System of
the United States), or extending credit for the purpose of purchasing or
carrying margin stock.

(b) None of Parent, Warner Chilcott Finance or any Borrower, or any Person
Controlling such Person, or any Subsidiary of such Person is required to be
registered as an “investment company” under the Investment Company Act of 1940.

5.18 Disclosure. All written information (other than projected financial
information and information of a general economic or general industry nature)
that has been made available to the Arrangers or any of the Lenders by or on
behalf of Parent, the Borrowers or any of their representatives, taken as a
whole, or by or on behalf of Warner Chilcott or its Subsidiaries or any of their
respective representatives, taken as a whole, in connection with any aspect of
the Transactions is, when taken as a whole, complete and correct in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein not
misleading (in each case after giving effect to all supplements and updates
provided thereto); provided that, with respect to projected financial
information, Parent and each Borrower represent only that such information was
prepared in good faith based upon reasonable assumptions that are believed by
the preparer thereof to be reasonable at the time made and at the time such
projected financial information is delivered to the Arrangers or any of the
Lenders; it being understood and agreed that such projected financial
information is not to be viewed as facts and that actual results during the
period or periods covered by any such projected financial information may differ
significantly from the projected results, and no assurance can be given that the
projected results will be realized. Solely as they relate to matters with
respect to Warner Chilcott and its Subsidiaries, the foregoing representations
and warranties are made to the best of Parent’s knowledge.

 

51



--------------------------------------------------------------------------------

5.19 Compliance with Laws. Each of Parent and each Material Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

5.20 Intellectual Property; Licenses, Etc. Parent and its Subsidiaries own, or
possess the right to use, without conflict with the rights of any other Person,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) with respect to which the failure to possess or have
the right to use or the presence of a conflict with the rights of any other
Person (other than with respect to any litigation arising under
Section 505(j)(3)(A)(vii)(iv) of the Federal Food, Drug and Cosmetic Act of
1938, as amended) would not reasonably be expected to have a Material Adverse
Effect. To the best knowledge of Parent, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by Parent or any Subsidiary infringes upon any
rights held by any other Person, except where such infringement would not
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of Parent,
threatened, which, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Loan or other Obligation hereunder will remain unpaid or
unsatisfied, then, from and after the Closing Date, Parent and each Borrower
will, and will (except in the case of the covenants set forth in Sections 6.01,
6.02, 6.03 and 6.11) cause each Material Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent (who will
distribute copies to each Lender):

(a) as soon as available, but in any event within 90 days after the end of each
Fiscal Year of Parent (commencing with the Fiscal Year ending December 31,
2013), a consolidated balance sheet of Parent and its Subsidiaries as of the end
of such Fiscal Year, and the related consolidated statements of income or
operations and cash flows for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of PricewaterhouseCoopers LLP or another independent public
accountant of recognized national standing as to whether such financial
statements are free of material misstatement, which report and opinion will be
prepared in accordance with audit standards of the Public Company Accounting
Oversight Board and will not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit or with respect to the absence of material misstatement; and

 

52



--------------------------------------------------------------------------------

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each Fiscal Year of Parent (commencing
with the first fiscal quarter ending after the Closing Date), a consolidated
balance sheet of Parent and its Subsidiaries as of the end of such fiscal
quarter, and the related consolidated statements of income or operations and
cash flows for such fiscal quarter and for the portion of Parent’s Fiscal Year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous Fiscal Year and the corresponding
portion of the previous Fiscal Year, all in reasonable detail, certified by the
chief financial officer or the vice president and controller of Parent as fairly
presenting the financial condition, results of operations and cash flows of
Parent and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(b), Parent will not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing will not be in
derogation of the obligation of Parent to furnish the information and materials
described in clauses (a) and (b) above at the times specified therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent (who
will distribute copies to the Lenders), in form and detail reasonably
satisfactory to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of Parent (which delivery may, unless the Administrative
Agent requests executed originals, be by electronic communication including fax
or email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

(b) promptly, after the same are available, copies of each proxy statement sent
to the shareholders of Parent and copies of all annual, regular, periodic and
special reports and registration statements which Parent may file or be required
to file with the SEC under Section 13 or 15(d) of the Securities Exchange Act,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(c) promptly, and in any event within five Business Days after receipt thereof
by Parent or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
Parent or any Subsidiary thereof to the extent that any such notice or other
correspondence would be required to be disclosed in a Form 8-K filing with the
SEC; and

(d) promptly, such additional information regarding the business, financial or
corporate affairs of Parent or any Subsidiary, or compliance with the terms of
the Loan Documents, as the Administrative Agent or any Lender through the
Administrative Agent may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) or (c) (to the extent any such documents are included in
materials otherwise filed with the SEC

 

53



--------------------------------------------------------------------------------

or comparable agency in any applicable non-U.S. jurisdiction) may be delivered
electronically and if so delivered, will be deemed to have been delivered on the
date (i) on which Parent posts such documents, or provides a link thereto on
Parent’s website on the Internet at the website address listed on
Schedule 11.02; or (ii) on which such documents are posted on Parent’s behalf on
an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that (i) Parent shall
deliver paper copies of such documents to the Administrative Agent who will
distribute copies to any Lender that requests Parent to deliver such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) Parent shall notify the
Administrative Agent (by facsimile or electronic mail) of the posting of any
such documents. The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by Parent with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

Parent hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of Parent hereunder (including, for the avoidance of
doubt, materials/and or information delivered pursuant to Section 4.02)
(collectively, “Company Materials”) by posting the Company Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to Parent or its
Subsidiaries, or the respective securities of any of the foregoing, and who may
be engaged in investment and other market-related activities with respect to
such Persons’ securities. Parent hereby agrees that (w) all Company Materials
that are to be made available to Public Lenders will be clearly and
conspicuously marked “PUBLIC” which, at a minimum, will mean that the word
“PUBLIC” will appear prominently on the first page thereof; (x) by marking
Company Materials “PUBLIC”, Parent will be deemed to have authorized the
Administrative Agent, the Arrangers and the Lenders to treat such Company
Materials as not containing any material non-public information with respect to
Parent or its securities for purposes of United States federal and state
securities Laws (provided, however, that to the extent such Company Materials
constitute Information, they will be treated as set forth in Section 11.07);
(y) all Company Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and
(z) the Administrative Agent and the Arrangers will be entitled to treat any
Company Materials that are not marked “PUBLIC” as being suitable only for
posting outside the portion the Platform designated “Public Side Information”.

6.03 Notices. Promptly notify the Administrative Agent (and each Lender through
the Administrative Agent) of the following, upon any such event becoming known
to any Responsible Officer of Parent or any Borrower:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect, including any such matter resulting from (i) breach
or non-performance of, or any default under, a Contractual Obligation of Parent
or any Subsidiary, or (ii) the commencement of, or any material development in,
any litigation or proceeding affecting Parent or any Subsidiary, including
pursuant to any applicable Environmental Laws;

 

54



--------------------------------------------------------------------------------

(c) of the occurrence of any ERISA Event, that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability to Parent and its Subsidiaries in an aggregate amount exceeding
$75,000,000; and

(d) of any announcement by Moody’s or S&P of any change in a Debt Rating.

Each notice pursuant to subsections (a) through (c) of this Section 6.03 will be
accompanied by a statement of a Responsible Officer of Parent or the applicable
Borrower setting forth details of the occurrence referred to therein and stating
what action Parent or the applicable Borrower has taken and proposes to take
with respect thereto. Each notice pursuant to Section 6.03(a) will describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

6.04 Payment of Taxes. Pay and discharge as the same will become due and
payable, all its tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and it is maintaining
adequate reserves in accordance with GAAP, except to the extent that failure to
do so would not reasonably be expected to have a Material Adverse Effect.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction not prohibited by
Section 7.03; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which would reasonably be expected to have a Material
Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except, in
the case of clauses (a) and (b), where the failure to do so would not reasonably
be expected to have a Material Adverse Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self-insurance) as are customarily carried under
similar circumstances by such other Persons.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

55



--------------------------------------------------------------------------------

6.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied will
be made of all financial transactions and matters involving its assets and
business.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
officers having direct knowledge or responsibility of the subject matter;
provided, however, that such visits, inspections or examinations will be made at
a reasonable time during normal business hours with due regard for, and minimal
disruption of, the business of Parent and its Subsidiaries, and will not (a) be
at the expense of such Person, (b) occur more frequently than once in any
12-month period and (c) be made without five (5) Business Days’ prior written
notice; provided further, however, that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of such
Person at any time during normal business hours and without advance notice.

6.11 Use of Proceeds. Use the proceeds of the Loans to (a) refinance the
Existing WC Credit Agreement and (b) pay fees and expenses incurred in
connection with the Transactions.

6.12 Covenant to Guarantee Obligations. Within 30 days (or such later time as
may be reasonably requested in writing by Parent and accepted by the
Administrative Agent) of the designation of any Subsidiary as a guarantor under
any other Indebtedness (other than the Obligations) of any Borrower owing to any
Person other than Parent or its Subsidiaries in an aggregate principal amount
exceeding $200,000,000 after the Closing Date, Parent shall (a) cause each such
Subsidiary to deliver to the Administrative Agent, a duly executed Subsidiary
Guarantor Counterpart pursuant to which such Subsidiary agrees to be bound by
the terms and provisions of the Guaranty and such Subsidiary Guarantor
Counterpart and (b) deliver to the Administrative Agent documents of the types
referred to in Section 4.02(a)(iii) and opinions of counsel to such Person
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to in clause (a)) in form and
substance substantially similar to the opinions of counsel attached hereto as
Exhibit H, all in form, content and scope reasonably satisfactory to the
Administrative Agent. Notwithstanding the foregoing, in the case of a Foreign
Subsidiary, if such Guarantee would give rise to adverse tax consequences as
reasonably determined by Parent, such Subsidiary shall not be required to become
a Subsidiary Guarantor.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Loan or other Obligation hereunder will remain unpaid or
unsatisfied, then, from and after the Closing Date, Parent (other than in
Section 7.02) and each Borrower (other than in Sections 7.02 and 7.03) in each
section of this Article VII, will not, nor will Parent

 

56



--------------------------------------------------------------------------------

or any Borrower permit or allow any Material Subsidiary in any section of this
Article VII (other than in Section 7.03) or any Subsidiary in Sections 7.01 and
7.02 to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof; provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
(except as contemplated by Section 7.02(b)), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.02(b);

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.02(f); and

(j)(x) other Liens securing other Indebtedness permitted by Section 7.02 or
(y) other liabilities of Parent and its Subsidiaries, in an aggregate amount for
clauses (x) and (y) not to exceed, at any time, the greater of $500,000,000 and
15% of the Net Worth of Parent (it being understood that any Lien permitted
under any other clause in this Section 7.01 shall not be included in the
computation described in this clause (j)).

 

57



--------------------------------------------------------------------------------

7.02 Subsidiary Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the Closing Date and listed on Schedule 7.02 and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended;

(c) obligations (contingent or otherwise) of any Subsidiary existing or arising
under any Swap Contract; provided that (i) such obligations are (or were)
entered into by such Person for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(d) Indebtedness of any Subsidiary Guarantor or any Loan Party under and as
defined in either of the Actavis Term Loan Agreement and the Actavis Revolving
Credit Agreement;

(e) Guarantees of any Subsidiary in respect of Indebtedness otherwise permitted
hereunder of any Subsidiary;

(f) Indebtedness of any Person that becomes a Subsidiary after the Closing Date;
provided that (i) such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (ii) the aggregate principal amount of all such
Indebtedness permitted by this Section 7.02(f) at any one time outstanding shall
not exceed the greater of $500,000,000 and 15% of the Net Worth of Parent;

(g) Capital Lease Obligations, Synthetic Lease Obligations or Receivables
Facility Attributable Indebtedness in an aggregate principal amount which, when
added to all other Capital Lease Obligations, Synthetic Lease Obligations and
Receivables Facility Attributable Indebtedness created, incurred or assumed
under this clause (g), do not to exceed the greater of $500,000,000 and 15% of
the Net Worth of Parent at any time, subject in the case of any such
Indebtedness secured by a Lien, to the limitation set forth in Section 7.01(j);

 

58



--------------------------------------------------------------------------------

(h) additional secured or unsecured Indebtedness not otherwise permitted under
this Section 7.02 in an aggregate principal amount at any time outstanding
which, when added to, without duplication, the aggregate principal amount of
Indebtedness and other obligations that are secured by a Lien permitted by
Section 7.01(j) at such time, do not exceed the greater of $500,000,000 and 15%
of the Net Worth of Parent; and

(i) intercompany loans made (x) between Parent and one or more Subsidiaries or
(y) among any two or more Subsidiaries (including, in each case, Indebtedness
incurred as part of the Post-Closing Restructuring).

7.03 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets (whether now owned or
hereafter acquired) of Parent and the Material Subsidiaries, taken as a whole,
unless (a) at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing and (b) after giving
effect to any such transaction, the business, taken as a whole, of Parent and
the Material Subsidiaries shall not have been altered such that Parent or the
Material Subsidiaries are unable to comply with the restriction on the covenant
governing any change in nature of business in Section 7.04; provided that if
Parent is not the survivor of any such consolidation or merger involving Parent,
(A) Parent, at the time thereof and immediately after giving effect thereto,
shall be in compliance on a pro forma basis with the financial covenant
contained in Section 7.08 as if such consolidation or merger had been
consummated (and any related Indebtedness incurred, assumed or repaid in
connection therewith had been incurred, assumed or repaid, as the case may be)
on the first day of the most recently completed four fiscal quarters of Parent
for which financial statements have been delivered pursuant to Section 6.01 (as
demonstrated by delivery to the Administrative Agent of a certificate of a
Responsible Officer to such effect showing such calculation in reasonable detail
prior to or concurrently with such consolidation or merger), (B) the surviving
Person of such consolidation or merger shall expressly assume all of Parent’s
rights and obligations under this Agreement and the other Loan Documents
pursuant to documentation reasonably satisfactory to the Administrative Agent
and shall thereafter be deemed to be Parent for all purposes hereunder and
(C) such consolidation or merger will not result in a Change of Control.

7.04 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Parent and the
Material Subsidiaries on the Closing Date or any business substantially related
or incidental thereto.

7.05 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of Parent that is a Material Subsidiary, whether or not in the
ordinary course of business, other than on fair and reasonable terms
substantially as favorable to Parent, such Borrower or such Material Subsidiary
as would be obtainable by Parent, such Borrower or such Material Subsidiary at
the time in a comparable arm’s length transaction with a Person other than an
Affiliate; provided that the foregoing restriction will not apply to
(i) transactions between or among (A) any Loan Party and any of such Loan
Party’s Wholly Owned Subsidiaries, (B) Wholly Owned Subsidiaries of any Loan
Party or (C) Guarantors, (ii) Permitted Receivables Transfers,
(iii) transactions undertaken as part of the Post-Closing Restructuring, or
(iv) if, immediately before and after giving effect to such transaction, no
Event of Default shall have occurred and be continuing.

 

59



--------------------------------------------------------------------------------

7.06 Investments. Make any Investment if, immediately before and after giving
effect to such Investment, an Event of Default shall have occurred and be
continuing; provided that the foregoing restriction will not apply to
Investments made (i) in the ordinary course of business or required in
connection with the Receivables Purchase Documents or (ii) as part of the
Post-Closing Restructuring.

7.07 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so
(exclusive of stock dividends and cash dividends paid to any Loan Party);
provided that the foregoing restriction will not apply (x) if, immediately
before and after giving effect to such declaration, no Event of Default shall
have occurred and be continuing or (y) to any Restricted Payment or other
transaction in connection with the Post-Closing Restructuring.

7.08 Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the last day of any period of four consecutive fiscal quarters of Parent to
exceed (i) 4.25:1.00 from the last day of the first fiscal quarter ending after
the Closing Date through December 31, 2013, (ii) 4.00:1.00 from January 1, 2014
through December 31, 2014, and (iii) 3.50:1.00 from January 1, 2015 through the
Maturity Date.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Subject to Section 8.04, from and after the Closing
Date, any of the following will constitute an Event of Default:

(a) Non-Payment. Any Borrower fails to pay (i) when and as required to be paid
herein, and in the currency required hereunder, any amount of principal of any
Loan, or (ii) within five (5) days after the same becomes due, any interest on
any Loan, any fee due hereunder, or any other amount payable hereunder or under
any other Loan Document (other than an amount specified in clause (i) above);

(b) Specific Covenants. The Loan Parties fail to perform or observe any term,
covenant or agreement contained in Section 6.03(a) or 6.05(a) (with respect to
existence of Parent or any Borrower or, so long as Warner Chilcott Finance is a
Subsidiary Guarantor, Warner Chilcott Finance (other than in connection with a
transaction not prohibited by this Agreement)) or Article VII;

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof from the Administrative
Agent (given at the request of any Lender) to Parent and the applicable
Borrower, unless such failure is not susceptible to cure within thirty (30) days
and, within such thirty (30) days, the applicable Loan Party has taken
reasonable steps to effectuate a cure, continues to diligently pursue such cure,
and actually effectuates such cure within sixty (60) days after such notice to
Parent and the applicable Borrower;

 

60



--------------------------------------------------------------------------------

(d) Representations and Warranties. Any representation and warranty made or
deemed made by or on behalf of any Loan Party herein or in any other Loan
Document is incorrect in any material respect when made or deemed made;

(e) Cross-Default. (i) Parent, any Borrower or any Material Subsidiary fails to
make any payment of principal or interest in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any applicable grace periods), (ii) any event or condition occurs that
results in any Material Indebtedness (A) becoming due prior to its scheduled
maturity or (B) that enables or permits (after giving effect to any applicable
grace periods) the holder or holders of any Material Indebtedness, or any
trustee or agent on its or their behalf, to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this subsection
(e)(ii) shall not apply to (x) secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness if such secured Indebtedness is paid when due (including the
Existing WC Credit Agreement) or (y) any change of control offer under the WC
Notes arising in connection with the Acquisition, (iii) any termination event or
event of like import occurs under any Receivables Purchase Facility having a
principal amount or committed amount in excess of $150,000,000, that
(1) terminates, or permits the investors under any Receivables Purchase Facility
to terminate, the reinvestment of collections or proceeds of Receivables and
Related Security under any Receivables Purchase Document (other than a
termination resulting solely from the request of Parent, or any of its
Subsidiaries) or (2) causes the replacement of, or permits the investors under
any Receivables Purchase Facility to replace, the Person then acting as servicer
for such Receivables Purchase Facility, if the Person then acting as servicer is
a Loan Party or an Affiliate of a Loan Party or (iv) there occurs under any Swap
Contract an early termination date resulting from (x) any event of default under
such Swap Contract as to which Parent, any Borrower or any Material Subsidiary
is the defaulting party thereunder or (y) any termination event under such Swap
Contract as to which Parent, any Borrower or any Material Subsidiary is an
affected party thereunder and, in either event, the Swap Termination Value owed
by Parent, such Borrower or such Material Subsidiary as a result thereof is
greater than $150,000,000;

(f) Insolvency Proceedings, Etc. Parent, any Borrower or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of Parent, any Borrower or any Material Subsidiary and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to Parent, any Borrower or any Material
Subsidiary or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty
(60) calendar days, or an order for relief is entered in any such proceeding;

(g) Inability to Pay Debts; Attachment. (i) Parent, any Borrower or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of Parent, such Borrower or such Material Subsidiary and is
not released, vacated or fully bonded within thirty (30) days after its issue or
levy;

 

61



--------------------------------------------------------------------------------

(h) Judgments. There is entered against Parent, any Borrower or any Material
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding $150,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage) and
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order and (B) there is a period of thirty consecutive days during which
execution shall not have been effectively stayed, vacated or bonded pending
appeal or otherwise;

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Parent, any Borrower or any Material Subsidiary under Title IV
of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of $150,000,000 or (ii) Parent, any Borrower, any Material
Subsidiary or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $150,000,000;

(j) Invalidity of Loan Documents. This Agreement, any Note or any material
Guarantee under the Guaranty shall, for any reason, cease to be in full force
and effect, or any Loan Party shall contest in writing the validity or
enforceability hereunder or under any Note, in each case, other than in
accordance with the terms hereof and thereof (including, in the case of a
Subsidiary Guarantor, as a result of the release of such Subsidiary Guarantor in
accordance with Section 10.10); or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. Subject to Section 8.04, if any Event of
Default occurs and is continuing, the Administrative Agent will, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions from and after the Closing Date:

(a) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties; and

(b) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under Debtor Relief Laws, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid will automatically become due and payable, in each case
without further act of the Administrative Agent or any Lender.

 

62



--------------------------------------------------------------------------------

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations will, subject to Section 2.17, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts payable to the Lenders (including fees, charges
and disbursements of counsel to the respective Lenders and amounts payable under
Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Parent or as otherwise required by Law.

8.04 Cleanup Period. Notwithstanding anything to the contrary, if during the
five-day period following the Closing Date a matter or circumstance exists which
constitutes a Default, that matter or circumstance will not constitute a
Default; provided that (i) the matter or circumstance does not constitute (x) a
Major Default or (y) a Default incapable of being cured, (ii) reasonable steps
are being taken to cure that matter or circumstance and (iii) such Default is
cured or otherwise ceases to exist within five days following the Closing Date.
For the avoidance of doubt, nothing in this section shall affect the conditions
precedent set forth in Article IV.

ARTICLE IX.

GUARANTEE

9.01 Guarantee of Guaranteed Obligations. Each of the Guarantors hereby, jointly
and severally, absolutely, unconditionally and irrevocably, guarantees, as
primary obligor and not merely as surety, to the Administrative Agent, for the
benefit of the Guaranteed Parties and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by the
Borrowers and each other Guarantor, when due (whether at the stated maturity, by
acceleration or otherwise) of the Guaranteed Obligations. Each Guarantor shall
be liable under its guarantee set forth in this Section 9.01, without any
limitation as to amount, for all present and future Guaranteed Obligations,
including specifically all future increases in the outstanding amount of the
Loans or other Guaranteed Obligations and other future increases in

 

63



--------------------------------------------------------------------------------

the Guaranteed Obligations, whether or not any such increase is committed,
contemplated or provided for by the Loan Documents on the date hereof. Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all Guaranteed Obligations (including, without limitation, interest,
fees, costs and expenses) that would be owed by any other obligor on the
Guaranteed Obligations but for the fact that they are unenforceable or not
allowable due to the existence of a proceeding under any Debtor Relief Law
involving such other obligor because it is the intention of the Guarantors and
the Guaranteed Parties that the Guaranteed Obligations which are guaranteed by
the Guarantors pursuant hereto should be determined without regard to any rule
of law or order which may relieve any Borrower or any other Guarantor of any
portion of such Guaranteed Obligations.

9.02 Limitation on Obligations Guaranteed. (a) Notwithstanding any other
provision hereof, the right of recovery against each Guarantor under this
Article IX shall not exceed $1.00 less than the lowest amount which would render
such Guarantor’s obligations under this Article IX void or voidable under
applicable law, including, without limitation, the Uniform Fraudulent Conveyance
Act, Uniform Fraudulent Transfer Act or any similar foreign, federal or state
law to the extent applicable to the Guaranty set forth herein and the
obligations of each Guarantor hereunder. To effectuate the foregoing, the
Administrative Agent and the Guarantors hereby irrevocably agree that the
Guaranteed Obligations of each Guarantor in respect of the Guaranty set forth in
this Article IX at any time shall be limited to the maximum amount as will
result in the Guaranteed Obligations of such Guarantor not constituting a
fraudulent transfer or conveyance after giving full effect to the liability
under the Guaranty set forth in this Article IX and its related contribution
rights but before taking into account any liabilities under any other Guarantee
by such Guarantor.

(b) Each Guarantor agrees that Obligations may at any time and from time to time
be incurred or permitted in an amount exceeding the maximum liability of such
Guarantor under Section 9.02(a) without impairing the Guaranty contained in this
Article IX or affecting the rights and remedies of any Guaranteed Party
hereunder.

(c) Notwithstanding anything contrary in this Article IX, the guarantees,
obligations, liabilities and undertakings under this Article IX of Parent and
any other Guarantor incorporated in Ireland shall be deemed not to be undertaken
or incurred to the extent that the same would (but for this Section 9.02(c)):

(i) constitute unlawful financial assistance prohibited by Section 60 of the
Companies Act 1963 of Ireland; or

(ii) constitute a breach of Section 31 of the Companies Act 1990 of Ireland.

For the avoidance of doubt, to the extent that such guarantees, obligations,
liabilities or undertakings have been validated under Section 60 (2) to (11) of
the Companies Act 1963 of Ireland they shall not constitute unlawful financial
assistance under the said Section 60.

9.03 Nature of Guarantee; Continuing Guarantee; Waivers of Defenses

(a) Each Guarantor understands and agrees that the Guaranty contained in this
Article IX shall be construed as a continuing guarantee of payment and
performance and not merely of

 

64



--------------------------------------------------------------------------------

collectability. Each Guarantor waives diligence, presentment, protest,
marshaling, demand for payment, notice of dishonor, notice of default and notice
of nonpayment to or upon any Borrower or any of the other Guarantors with
respect to the Guaranteed Obligations. Without limiting the generality of the
foregoing, this Guaranty and the obligations of the Guarantors hereunder shall
be valid and enforceable and shall not be subject to any reduction, limitation,
impairment, set-off, defense, counterclaim, discharge or termination for any
reason (other than a Discharge of the Guaranteed Obligations).

(b) Each Guarantor agrees that the Guaranteed Obligations of each Guarantor
hereunder are independent of the Guaranteed Obligations of each other Guarantor
and of any other guarantee of the Guaranteed Obligations and when making any
demand hereunder or otherwise pursuing its rights and remedies hereunder against
any Guarantor, any Guaranteed Party may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have against any Borrower and any other Guarantor or any other Person or against
any other guarantee for the Guaranteed Obligations or any right of offset with
respect thereto, and any failure by any Guaranteed Party to make any such
demand, to pursue such other rights or remedies or to collect any payments from
any Borrower and any other Guarantor or any other Person or to realize upon any
such guarantee or to exercise any such right of offset, or any release of any
Borrower and any other Guarantor or any other Person or any such guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of any Guaranteed Party
against any Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

(c) No payment made by any Borrower, any of the other Guarantors, any other
guarantor or any other Person or received or collected by any Guaranteed Party
from any Borrower and any of the other Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Guaranteed Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment remain liable for the Guaranteed
Obligations until the Discharge of the Guaranteed Obligations.

(d) Without limiting the generality of the foregoing, each Guarantor agrees that
its obligations under and in respect of the Guaranty contained in this Article
IX shall not be affected by, and shall remain in full force and effect without
regard to, and hereby waives all, rights, claims or defenses that it might
otherwise have (now or in the future) with respect to each of the following
(whether or not such Guarantor has knowledge thereof):

(i) the validity or enforceability of this Agreement or any other Loan Document,
any of the Guaranteed Obligations or any guarantee or right of offset with
respect thereto at any time or from time to time held by any Guaranteed Party;

(ii) any renewal, extension or acceleration of, or any increase in the amount of
the Guaranteed Obligations, or any amendment, supplement, modification or waiver
of, or any consent to departure from, the Loan Documents;

 

65



--------------------------------------------------------------------------------

(iii) any failure or omission to assert or enforce or agreement or election not
to assert or enforce, delay in enforcement, or the stay or enjoining, by order
of court, by operation of law or otherwise, of the exercise or enforcement of,
any claim or demand or any right, power or remedy (whether arising under any
Loan Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations;

(iv) any change, reorganization or termination of the corporate structure or
existence of any Loan Party or any Subsidiary of any Loan Party and any
corresponding restructuring of the Guaranteed Obligations;

(v) any settlement, compromise, release, or discharge of, or acceptance or
refusal of any offer of payment or performance with respect to, or any
substitutions for, the Guaranteed Obligations or any subordination of the
Guaranteed Obligations to any other obligations; and

(vi) any other circumstance whatsoever which may or might in any manner or to
any extent vary the risk of any Guarantor as an obligor in respect of the
Guaranteed Obligations or which constitutes, or might be construed to
constitute, an equitable or legal discharge of any Guarantor for the Guaranteed
Obligations, or of such Guarantor under this Article IX.

(e) In addition each Guarantor further waives any and all other defenses,
set-offs or counterclaims (other than a defense of payment or performance in
full hereunder) which may at any time be available to or be asserted by it, any
Borrower or any other Guarantor or Person against any Guaranteed Party,
including, without limitation, failure of consideration, breach of warranty,
statute of frauds, statute of limitations, accord and satisfaction and usury.

9.04 Rights of Reimbursement, Contribution and Subrogation. In case any payment
is made on account of the Guaranteed Obligations by any Guarantor or is received
or collected on account of the Guaranteed Obligations from any Guarantor:

(a) If such payment is made by a Guarantor in respect of the Guaranteed
Obligations of another Guarantor, such Guarantor shall be entitled, subject to
and upon (but not before) a Discharge of the Guaranteed Obligations (and each
Guarantor hereby waives its right to exercise such rights until a Discharge of
the Guaranteed Obligations), (A) to demand and enforce reimbursement for the
full amount of such payment from such other Guarantor, and (B) to demand and
enforce contribution in respect of such payment from each other Guarantor which
has not paid its fair share of such payment, as necessary to ensure that (after
giving effect to any enforcement of reimbursement rights provided hereby) each
Guarantor pays its fair share of the unreimbursed portion of such payment. For
this purpose, the fair share of each Guarantor as to any unreimbursed payment
shall be determined based on an equitable apportionment of such unreimbursed
payment among all Guarantors (other than the Guarantor whose primary obligations
were so guaranteed by the other Guarantors) based on the relative value of their
assets and any other equitable considerations deemed appropriate by the court.

 

66



--------------------------------------------------------------------------------

(b) If and whenever any right of reimbursement or contribution becomes
enforceable by any Guarantor against any other Guarantor whether under
Section 9.04(a) or otherwise, such Guarantor shall be entitled, subject to and
upon (but not before) a Discharge of the Guaranteed Obligations (and each
Guarantor hereby waives its right to subrogation until a Discharge of the
Guaranteed Obligations), to be subrogated (equally and ratably with all other
Guarantors entitled to reimbursement or contribution from any other Guarantor as
set forth in this Section 9.04) to any security interest that may then be held
by the Administrative Agent upon any collateral securing or purporting to secure
any of the Guaranteed Obligations. Any right of subrogation of any Guarantor
shall be enforceable solely after a Discharge of the Guaranteed Obligations and
solely against the Guarantors, and not against the Guaranteed Parties, and
neither the Administrative Agent nor any other Guaranteed Party shall have any
duty whatsoever to warrant, ensure or protect any such right of subrogation or
to obtain, perfect, maintain, hold, enforce or retain any collateral securing or
purporting to secure any of the Guaranteed Obligations for any purpose related
to any such right of subrogation. If subrogation is demanded by any Guarantor,
then, after Discharge of the Guaranteed Obligations, the Administrative Agent
shall deliver to the Guarantors making such demand, or to a representative of
such Guarantors or of the Guarantors generally, an instrument satisfactory to
the Administrative Agent transferring, on a quitclaim basis without any
recourse, representation, warranty or any other obligation whatsoever, whatever
security interest the Administrative Agent then may hold in whatever collateral
securing or purporting to secure any of the Guaranteed Obligations that may then
exist that was not previously released or disposed of or acquired by the
Administrative Agent.

(c) The obligations of the Guarantors under this Guaranty and the other Loan
Documents, including their liability for the Guaranteed Obligations and the
enforceability of the security interests granted thereby, are not contingent
upon the validity, legality, enforceability, collectability or sufficiency of
any right of reimbursement, contribution or subrogation arising under this
Section 9.04 or otherwise. The invalidity, insufficiency, unenforceability or
uncollectability of any such right shall not in any respect diminish, affect or
impair any such obligation or any other claim, interest, right or remedy at any
time held by any Guaranteed Party against any Guarantor. The Guaranteed Parties
make no representations or warranties in respect of any such right and shall
have no duty to assure, protect, enforce or ensure any such right or otherwise
relating to any such right.

9.05 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
US Dollars and in Same Day Funds.

9.06 Subordination of Other Obligations. Each Guarantor hereby subordinates the
payment of all obligations and Indebtedness of Parent owing to such Guarantor,
whether now existing or hereafter arising, including but not limited to any
obligation of Parent to such Guarantor as subrogee of the Guaranteed Parties or
resulting from such Guarantor’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Guaranteed Obligations. If the
Administrative Agent so requests, any such obligation or Indebtedness of Parent
to such Guarantor shall be enforced and performance received by such Guarantor
as trustee for the Guaranteed Parties and the proceeds thereof shall be paid
over to the Administrative Agent on account of the Guaranteed Obligations, but
without reducing or affecting in any manner the liability of such Guarantor
under this Guaranty.

 

67



--------------------------------------------------------------------------------

9.07 Financial Condition of Borrowers and other Guarantors. Any extension of
credit may be made to a Borrower or continued from time to time, without notice
to or authorization from any Guarantor regardless of the financial or other
condition of such Borrower or any other Guarantor at the time of any such grant
or continuation. No Guaranteed Party shall have any obligation to disclose or
discuss with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of the Borrowers or any other Guarantor. Each Guarantor has
adequate means to obtain information from the Borrowers and each other Guarantor
on a continuing basis concerning the financial condition of the Borrowers and
each other Guarantor and its ability to perform its obligations under the Loan
Documents, and each Guarantor assumes the responsibility for being and keeping
informed of the financial condition of the Borrowers and each other Loan Party
and each other Guarantor and of all circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives and
relinquishes any duty on the part of any Guaranteed Party to disclose any
matter, fact or thing relating to the business, operations or condition of any
Borrower or any other Guarantor now known or hereafter known by any Guaranteed
Party.

9.08 Bankruptcy, Etc. Until a Discharge of the Guaranteed Obligations, no
Guarantor shall, without the prior written consent of the Administrative Agent,
commence or join with any other Person in commencing any proceeding under any
Debtor Relief Law or against a Borrower or any other Guarantor. The obligations
of the Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding under any Debtor
Relief Law, voluntary or involuntary, involving a Borrower or any other
Guarantor or by any defense which a Borrower or any Guarantor may have by reason
of the order, decree or decision of any court or administrative body resulting
from any such proceeding. To the fullest extent permitted by law, the Guarantors
will permit any trustee in bankruptcy, receiver, debtor in possession, assignee
for the benefit of creditors or similar Person to pay the Administrative Agent,
or allow the claim of the Administrative Agent in respect of, any interest,
fees, costs, expenses or other Guaranteed Obligations accruing or arising after
the date on which such case or proceeding is commenced.

9.09 Duration of Guarantee. The Guaranty contained in this Article IX shall
remain in full force and effect until the Discharge of the Guaranteed
Obligations.

9.10 Reinstatement. If at any time payment of any of the Guaranteed Obligations
or any portion thereof is rescinded, disgorged or must otherwise be restored or
returned by any Guaranteed Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of any Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, any Borrower or any other Guarantor or any
substantial part of its property, or otherwise, or if any Guaranteed Party
repays, restores, or returns, in whole or in part, any payment or property
previously paid or transferred to the Guaranteed Party in full or partial
satisfaction of any Guaranteed Obligation, because the payment or transfer or
the incurrence of the obligation is so satisfied, is declared to be void,
voidable, or otherwise recoverable under any state or federal law (collectively,
a “Voidable Transfer”), or because such Guaranteed Party elects to do so on the
reasonable advice of its

 

68



--------------------------------------------------------------------------------

counsel in connection with an assertion that the payment, transfer, or
incurrence is a Voidable Transfer, then, as to any such Voidable Transfer, and,
subject to Section 11.04, as to all reasonable costs, expenses and attorney’s
fees of the Guaranteed Party related thereto, the liability of each Guarantor
hereunder will automatically and immediately be revived, reinstated, and
restored and will exist as though the Voidable Transfer had never been made.

ARTICLE X.

ADMINISTRATIVE AGENT

10.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders,
and no Loan Party will have any rights as a third party beneficiary of any of
such provisions.

10.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder will have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” will, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Parent or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

10.03 Exculpatory Provisions. The Administrative Agent will not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) will not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) will not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as will be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
will not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) will not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and will not be liable for the failure to
disclose, any information relating to the Loan Parties or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

 

69



--------------------------------------------------------------------------------

The Administrative Agent will not be liable for any action taken or not taken by
it (i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as will be necessary, or as the
Administrative Agent will believe in good faith will be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent will be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by Parent, the Borrowers or a
Lender.

The Administrative Agent will not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
(or waiver) of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.04 Reliance by Administrative Agent. The Administrative Agent will be
entitled to rely upon, and will not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and will not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent will have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
will not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

10.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article will apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and will apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

70



--------------------------------------------------------------------------------

10.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, Parent and the Borrowers.
Upon receipt of any such notice of resignation, the Required Lenders will have
the right, in consultation with Parent and the Borrowers, to appoint a
successor, which will be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor will have been so appointed by the Required Lenders and will have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent
notifies Parent and the Borrowers and the Lenders that no qualifying Person has
accepted such appointment, then such resignation will nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent will be discharged from its duties and obligations hereunder and under the
other Loan Documents and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent will instead be
made by or to each Lender directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor will succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent will be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
will be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 11.04 will continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

10.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it will from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

10.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers, the Syndication Agent or the Co-Documentation Agents will
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

10.09 Administrative Agent May File Proofs of Claim. In case any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceeding relative to any Loan Party is pending,
the Administrative Agent

 

71



--------------------------------------------------------------------------------

(irrespective of whether the principal of any Loan will then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent will have made any demand on such Loan Party) will be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.10 and 11.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent will consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10 and 11.04.

Nothing contained herein will be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

10.10 Guaranty Matters. The Lenders irrevocably authorize the Administrative
Agent to release any Subsidiary Guarantor from its obligations under the
Guaranty if such Person (a) ceases to be a Subsidiary of Parent as a result of a
transaction permitted hereunder, (b) ceases to be a guarantor under all other
Indebtedness (other than the Obligations) of the Borrowers owing to any Person
other than Parent or its Subsidiaries in an aggregate principal amount exceeding
$200,000,000 or (c) was voluntarily designated by Parent as a Subsidiary
Guarantor and Parent requests, in writing, that the Administrative Agent release
it from the Guaranty and no Event of Default would immediately result from such
a release; provided, that so long as the Puerto Rico Borrower or Warner Chilcott
Finance is an obligor in respect of the WC Notes, the Puerto Rico Borrower or
Warner Chilcott Finance shall not be released from its obligations under the
Guaranty pursuant to this clause (c). Upon request by the Administrative Agent
at any time, the Required Lenders will confirm in writing the Administrative
Agent’s authority to release any Subsidiary Guarantor from its obligations under
the Guaranty pursuant to this Section 10.10.

 

72



--------------------------------------------------------------------------------

ARTICLE XI.

MISCELLANEOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Loan Parties
therefrom, will be effective unless in writing signed by the Required Lenders
and the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent (such acknowledgement not to be unreasonably withheld,
conditioned or delayed) and each such waiver or consent will be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent will:

(a) extend or increase the Commitment of any Lender without the written consent
of such Lender;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the final proviso to this Section 11.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders will be necessary to amend the
definition of “Default Rate” or to waive any obligation of any Borrower to pay
interest at the Default Rate;

(d) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(e) release Parent from the Guaranty or all of the Subsidiary Guarantors without
the written consent of each Lender, except, in the case of all of the Subsidiary
Guarantors, to the extent the release of all of the Subsidiary Guarantors is
permitted pursuant to Section 10.10 (in which case such release may be made by
the Administrative Agent acting alone); or

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;

and, provided further, that (i) no amendment, waiver or consent will, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Engagement Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the

 

73



--------------------------------------------------------------------------------

Commitment of such Lender may not be increased or extended without the consent
of such Lender and (y) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

11.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
will be in writing and will be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or e-mail as follows,
and all notices and other communications expressly permitted hereunder to be
given by telephone will be made to the applicable telephone number, as follows:

(i) if to any Loan Party or the Administrative Agent, to the address, telecopy
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

(ii) if to any other Lender, to the address, telecopy number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the Loan
Parties).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, will be deemed to have been given when
received; notices and other communications sent by telecopy will be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, will be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, will be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing will not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Loan Parties may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by them, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address will be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such

 

74



--------------------------------------------------------------------------------

notice or communication will be deemed to have been sent at the opening of
business on the next business day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website will be deemed received
upon the deemed receipt by the intended recipient at its e-mail address as
described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM. In no event will
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Loan Parties, any Lender or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of Parent’s or the Administrative
Agent’s transmission of Company Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event will any Agent Party have any
liability to the Loan Parties, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. Each of the Loan Parties and the Administrative
Agent may change its address, telecopy, telephone number or electronic mail
address for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopy, telephone
number or electronic mail address for notices and other communications hereunder
by notice to the Loan Parties and the Administrative Agent. In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopy number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Company Materials, if any, that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to Parent or its securities for purposes of United
States federal or state securities Laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders will be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of Parent or any
Borrower even if (i) such notices were not

 

75



--------------------------------------------------------------------------------

made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrowers will indemnify the Administrative Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of Parent or any Borrower. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder will operate as a
waiver thereof; nor will any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of
Section 2.14), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.14, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Parent, and after the Closing Date, the Borrowers will
pay (i) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent (including the reasonable fees, charges and disbursements
of counsel for the Administrative Agent, which shall be limited to Shearman &
Sterling LLP), in connection with the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof;
provided that the out of pocket expenses of the Administrative Agent and its
Affiliates and their counsel with respect to the preparation, negotiation,
execution and delivery of the Loan Documents in connection with the Transaction
shall be limited as set forth in the Engagement Letter and (ii) all reasonable
and documented out of pocket expenses incurred by the

 

76



--------------------------------------------------------------------------------

Administrative Agent and the Lenders (including the reasonable fees,
disbursements and other charges of counsel, which shall be limited to one
counsel, and if necessary, one local counsel in each appropriate jurisdiction
and, solely in the case of a conflict of interest, one special conflicts counsel
to all affected Indemnitees, taken as a whole) in connection with the
enforcement or protection of their respective rights in connection with this
Agreement and the other Loan Documents, including its rights under this Section.

(b) Indemnification by the Borrowers. Parent and, after the Closing Date, the
Borrowers will indemnify the Administrative Agent (and any sub-agent thereof),
each Arranger, the Syndication Agent, each Lender, and each Related Party of any
of the foregoing Persons (each an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of counsel,
which shall be limited to one primary counsel, one local counsel in Ireland,
Puerto Rico and Luxembourg and, if necessary, one local counsel in each other
appropriate jurisdiction and, solely in the case of a conflict of interest, one
special conflicts counsel to all affected Indemnitees, taken as a whole) arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by Parent or any of its Subsidiaries, or any Environmental Liability
related in any way to Parent or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by a Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity will not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, willful misconduct or bad faith of such Indemnitee (or its
respective affiliates and their respective officers, directors, employees or
agents), (y) result from a claim brought by a Loan Party against an Indemnitee
for a material breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) result from a claim of any Indemnitee solely
against one or more Indemnitees (and not by one or more Indemnitees against the
Administrative Agent, the Syndication Agent or any Arranger to the extent acting
in their capacity as such and to the extent otherwise entitled to be indemnified
hereunder) that have not resulted from the action or inaction of Parent or its
Subsidiaries or any of their respective officers, directors, employees or
agents. Notwithstanding any of the foregoing provisions to the contrary, this
Section 11.04(b) shall not apply with respect to Taxes, other than any Taxes
that represent losses or damages arising from a non-Tax claim.

(c) Reimbursement by Lenders. To the extent that Parent or, after the Closing
Date, any Borrower for any reason fail to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof) or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative

 

77



--------------------------------------------------------------------------------

Agent (or any such sub-agent) or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.13(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, none of the parties to this Agreement shall assert, and each
party hereto hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnitee referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients (excluding any Indemnitee) of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby except to the extent that such damages are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee; provided, however, that in no event will any Indemnitee have
any liability for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages). The indemnities in this
Section 11.04(b) shall not abrogate, modify or diminish the obligations of the
Administrative Agent and the Lenders to keep certain information confidential in
the manner and to the extent provided in Section 11.07.

(e) Payments. All amounts due under this Section will be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section will survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

11.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrowers is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied will be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such

 

78



--------------------------------------------------------------------------------

payment is made at a rate per annum equal to the applicable Overnight Rate from
time to time in effect. The obligations of the Lenders under clause (b) of the
preceding sentence will survive the payment in full of the Obligations and the
termination of this Agreement.

11.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that Parent may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (except in connection with a transaction not prohibited by
Section 7.03 in accordance with the terms thereof) and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(e) of this Section, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (g) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (e) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
a “Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default under Section 8.01(a) or 8.01(f) has
occurred and is continuing, Parent otherwise consents (each such consent not to
be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 

79



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment so
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of Parent (such consent not to be unreasonably withheld) shall
be required unless (1) an Event of Default under Section 8.01(a) or 8.01(f) has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that
Parent shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within ten Business
Days after having received notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
Parent or any of Parent’s Affiliates or Subsidiaries, (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural person. No such assignment of Commitments shall
be made at any time prior to the initial funding of the Loans hereunder on the
Closing Date to any Person that is not an Eligible Pre-Closing Lender.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (d) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and shall, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04

 

80



--------------------------------------------------------------------------------

with respect to facts and circumstances occurring prior to the effective date of
such assignment. Upon request, each applicable Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (e) of this Section 11.06.

(c) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations, or other compensating actions, including funding, with the
consent of Parent and the Administrative Agent, the applicable pro rata share of
Loans previously requested but not funded by the Defaulting Lender, to each of
which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Administrative Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this subsection (c), then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

(d) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Loan Parties (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Loan
Parties, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
Parent and, after the Closing Date, the Borrowers and, solely with respect to
the Commitments of, and principal amounts of the Loans owing to, any Lender,
such Lender, in each case at any reasonable time and from time to time upon
reasonable prior notice.

(e) Participations. Any Lender may at any time, without the consent of, or
notice to, Parent, the Borrowers or the Administrative Agent, sell
participations to any Person (other than a natural person, a Defaulting Lender
or Parent or any of Parent’s Affiliates or Subsidiaries) (each, a “Participant”)
in all or a portion of such Lender’s rights and/or obligations under this
Agreement (including all or a portion of its Commitment and/or the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Loan
Parties, the Administrative Agent, and the Lenders shall continue to deal solely

 

81



--------------------------------------------------------------------------------

and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Loan Parties,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under this Agreement) to any Person
except to the extent that such disclosure is necessary to establish that such
Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (f) of this
Section, Parent and the Borrowers agree that each Participant shall be entitled
to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to subsection
(b) of this Section; provided that such Participant agrees to be subject to the
provisions of Section 3.06 as if it were a Lender. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender; provided such Participant agrees to be subject to
Section 2.14 as though it were a Lender.

(f) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Parent’s prior written consent. A Participant shall not
be entitled to the benefits of Section 3.01 unless Parent and the applicable
Borrower are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the applicable Borrower, to comply with
Section 3.01(e) as though it were a Lender.

(g) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank having jurisdiction over such Lender; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its

 

82



--------------------------------------------------------------------------------

Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (g) with the consent of Parent or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Administrative Agent,
any Lender or any of their respective Affiliates on a nonconfidential basis from
a source other than the Loan Parties.

For purposes of this Section, “Information” means all information received from
Parent or any Subsidiary relating to Parent or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by Parent or any Subsidiary; provided that, in the case of
information received from Parent or any Subsidiary after the Closing Date, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section will be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning Parent or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States federal and state securities Laws.

Subject to any applicable requirements of United State federal, state or local
Laws or regulations, including securities Laws or regulations, neither the
Administrative Agent nor any Lender will make or cause to be made, whether
orally, in writing or otherwise, any public announcement or statement that is
intended for the general public and not targeted primarily to reach audiences in
the banking industry and the banking industry’s customers with respect to the
transactions contemplated by this Agreement, or any of the provisions of this
Agreement, without the prior written approval of Parent as to the form, content
and timing of such announcement or disclosure, which approval may be given or
withheld in the Parent’s sole discretion.

 

83



--------------------------------------------------------------------------------

11.08 Right of Setoff. If an Event of Default will have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations at any time owing by such Lender or any such Affiliate to or
for the credit or the account of any Loan Party against any and all of its
obligations now or hereafter existing under this Agreement or any other Loan
Document to such Lender, irrespective of whether or not such Lender will have
made any demand under this Agreement or any other Loan Document and although
such obligations of such Loan Party may be contingent or unmatured or are owed
to a branch or office of such Lender different from the branch or office holding
such deposit or obligated on such indebtedness; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.17 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Loan Parties and the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice will not
affect the validity of such setoff and application. Notwithstanding the
provisions of this Section 11.08, if at any time any Lender or any of their
respective Affiliates maintains one or more deposit accounts for any Borrower or
any other Loan Party into which Medicare and/or Medicaid receivables are
deposited, such Person shall waive the right of setoff set forth herein.

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents will not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender will receive interest in an amount that exceeds the Maximum Rate, the
excess interest will be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the applicable Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

11.10 Counterparts; Integration; Effectiveness. This Agreement and the other
Loan Documents may be executed in counterparts (and by different parties hereto
in different counterparts), each of which will constitute an original, but all
of which when taken together will constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement will become effective when it will have been executed by
the Administrative Agent and when the Administrative Agent will have received
counterparts hereof that, when taken together, bear the

 

84



--------------------------------------------------------------------------------

signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement and any other Loan Document by
facsimile or other electronic transmission (including “pdf” or “tif”) will be
effective as delivery of a manually executed counterpart of this Agreement and
the other Loan Documents.

11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith will
survive the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Borrowing, and will continue in full force and effect as long as any Loan or any
other Obligation hereunder will remain unpaid or unsatisfied.

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents will not be affected or impaired thereby and (b) the
parties will endeavor in good faith negotiations to replace the illegal, invalid
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction will not
invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 11.12, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as applicable, then
such provisions shall be deemed to be in effect only to the extent not so
limited.

11.13 Replacement of Lenders. In the event (i) any Lender requests compensation
under Section 3.04, (ii) any Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, (iii) any Lender becomes a Defaulting Lender, (iv) any
Lender refuses to consent to any amendment, waiver or other modification of this
Agreement or any other Loan Document requested by a Loan Party that requires the
consent of a greater percentage of the Lenders than the Required Lenders and
such amendment, waiver or other modification is consented to by the Required
Lenders, or (v) any other circumstance exists hereunder that gives a Loan Party
the right to replace a Lender as a party hereto, then Parent and, after the
Closing Date, any Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that will assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) such Loan Party will have paid to the Administrative Agent the assignment
fee specified in Section 11.06(b);

 

85



--------------------------------------------------------------------------------

(b) such Lender will have received payment of an amount equal to 100% of the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or such Loan Party (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender will not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the applicable Loan Party to require such assignment and
delegation cease to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY HERETO OR ANY RELATED
PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
WILL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT WILL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE LOAN PARTIES OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION FOR THE PURPOSE OF ENFORCEMENT OF A JUDGMENT.

 

86



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 USA PATRIOT Act. Each Lender that is subject to the Patriot Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of the Loan Parties and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the Patriot Act. The
Loan Parties shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

11.17 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used will be that at
which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation

 

87



--------------------------------------------------------------------------------

of any Borrower in respect of any such sum due from it to the Administrative
Agent or any Lender hereunder or under the other Loan Documents will,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent or such Lender, as the case may be, of any sum adjudged to be so due in
the Judgment Currency, the Administrative Agent or such Lender, as the case may
be, may in accordance with normal banking procedures purchase the Agreement
Currency with the Judgment Currency. If the amount of the Agreement Currency so
purchased is less than the sum originally due to the Administrative Agent or any
Lender from the applicable Borrower in the Agreement Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any Lender in such
currency, the Administrative Agent or such Lender, as the case may be, agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable law).

11.18 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Loan Parties acknowledge and agree that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Lenders and the Arrangers are arm’s-length commercial transactions between the
Loan Parties, on the one hand, and the Administrative Agent, the Lenders and the
Arrangers, on the other hand, (B) the Loan Parties have consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Loan Parties are capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) each of the Administrative Agent, the Lenders
and the Arrangers is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Loan Parties or any
other Person and (B) neither the Administrative Agent nor any Lender nor any
Arranger has any obligation to the Loan Parties with respect to the transactions
contemplated hereby, except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Lenders and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties,
and neither the Administrative Agent nor any Lender nor any Arranger has any
obligation to disclose any of such interests to the Loan Parties. To the fullest
extent permitted by law, the Loan Parties hereby waive and release any claims
that it may have against the Administrative Agent, the Lenders and any Arranger
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

11.19 Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.

[Remainder of page intentionally left blank]

 

88



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

ACTAVIS LIMITED,

as Parent Guarantor

By:

 

/s/ David Buchen

Name:

 

David Buchen

Title:

 

Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

 

/s/ Robert LaPorte

Name:

 

Robert LaPorte

Title:

 

Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:

 

/s/ Robert LaPorte

Name:

 

Robert LaPorte

Title:

 

Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:

 

/s/ Philip Mousin

Name:

 

Philip Mousin

Title:

 

Credit Executive



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI

UFJ, LTD.,

as a Lender

By:

 

/s/ Jaime Sussman

Name:

 

Jaime Sussman

Title:

 

VP



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,

as a Lender

By:

 

/s/ Bertram Tang

Name:

 

Bertram Tang

Title:

 

Authorized Signatory



--------------------------------------------------------------------------------

HSBC BANK USA, N.A.,

as a Lender

By:

 

/s/ Robert Moravec

Name:

 

Robert Moravec

Title:

 

Senior Relationship Manager



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION,

as a Lender

By:

 

/s/ David W. Kee

Name:

 

David W. Kee

Title:

 

Managing Director



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,

as a Lender

By:

 

/s/ William McGinty

Name:

 

William McGinty

Title:

 

Director



--------------------------------------------------------------------------------

US BANK NATIONAL ASSOCIATION,

as a Lender

By:

 

/s/ Michael West

Name:

 

Michael West

Title:

 

Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By:

 

/s/ Monique Gasque

Name:

 

Monique Gasque

Title:

 

Vice President



--------------------------------------------------------------------------------

TD BANK, N.A.,

as a Lender

By:

 

/s/ David Perlman

Name:

 

David Perlman

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

DNB BANK ASA, GRAND CAYMAN BRANCH,

as a Lender

By:

 

/s/ Kristie Li

Name:

 

Kristie Li

Title:

 

First Vice President

By:

 

/s/ Thomas Tangen

Name:

 

Thomas Tangen

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

SOVEREIGN BANK,

as a Lender

By:

 

/s/ John W. Deegan

Name:

 

John W. Deegan

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:

 

/s/ Amishi Patel

Name:

 

Amishi Patel

Title:

 

Assistant Vice President



--------------------------------------------------------------------------------

AUSTRALIA AND NEW ZEALAND

BANKING GROUP LTD.,

as a Lender

By:

 

/s/ Robert Grillo

Name:

 

Robert Grillo

Title:

 

Director



--------------------------------------------------------------------------------

BANK UNITED NA,

as a Lender

By:

 

/s/ Charles J. Klenk

Name:

 

Charles J. Klenk

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

DZ BANK AG

DEUTSCHE ZENTRAL-GENOSSENCHAFTSBANK

FRANKFURT AM MAIN

NEW YORK BRANCH,

as a Lender

By:

 

/s/ Dominik Ochs

Name:

 

Dominik Ochs

Title:

 

Vice President

By:

 

/s/ Mark P. Markowski

Name:

 

Mark P. Markowski

Title:

 

Senior Vice President